Exhibit 10.25

 

CREDIT AND SECURITY AGREEMENT

dated as of October 30, 2019

by and among

protagonist therapeutics, Inc.,  as  a Borrower

and any additional borrower that hereafter becomes party hereto,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

Picture 3 [ptgx20191231ex1025844a2001.jpg]



 

 

 



 



 

CREDIT AND SECURITY AGREEMENT

This CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated as of October 30,
2019 (the “Closing Date”) by and among MIDCAP FINANCIAL TRUST, a Delaware
statutory trust (“MidCap”), as administrative agent, the Lenders listed on the
Credit Facility Schedule attached hereto and otherwise party hereto from time to
time (each a “Lender”, and collectively the “Lenders”), and PROTAGONIST
THERAPEUTICS, INC., a Delaware corporation (“Protagonist Therapeutics”), and the
other entities from time to time party to this Agreement as borrowers (each
individually and collectively in the singular, “Borrower”), provides the terms
on which Lenders agree to lend to Borrower and Borrower shall repay the
Lenders.  The parties agree as follows:

1.



ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations must be made in accordance with
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Article 15.  All other capitalized terms contained in
Article  4 and Exhibit A, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein.  All headings
numbered without a decimal point are herein referred to as “Articles,” and all
paragraphs numbered with a decimal point (and all subparagraphs or subsections
thereof) are herein referred to as “Sections.”    All references herein to a
merger, transfer, consolidation, amalgamation, assignment, sale or transfer, or
analogous term, will be construed to mean also a division of or by a limited
liability company, as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale or transfer, or similar term, as applicable.  Any
series of limited liability company shall be considered a separate Person.    

2.



CREDIT FACILITIES AND TERMS

2.1 Promise to Pay.    Borrower hereby unconditionally promises to pay to each
Lender in accordance with each Lender’s respective Pro Rata Share of each Credit
Facility, the outstanding principal amount of all Credit Extensions made by the
Lenders under such Credit Facility and accrued and unpaid interest thereon and
any other amounts due hereunder as and when due in accordance with this
Agreement.

 

2.2 Credit Facilities.  Subject to the terms and conditions hereof, each Lender,
severally, but not jointly, agrees to make available to Borrower Credit
Extensions in respect of each Credit Facility set forth opposite such Lender’s
name on the Credit Facility Schedule, in each case not to exceed such Lender’s
commitment as identified on the Credit Facility Schedule (such commitment of
each Lender, as it may be amended to reflect assignments made in accordance with
this Agreement or terminated or reduced in accordance with this Agreement, its
“Applicable Commitment”, and the aggregate of all such commitments of all
Lenders, the “Applicable Commitments”).

 

2.3 Credit Facilities.

 

(a) Nature of Credit Facility; Credit Extension Requests.  Credit Extensions in
respect of a Credit Facility may be requested by Borrower to be made by the
applicable Lenders on any Business Day during the Draw Period for such Credit
Facility, but no Credit Extensions in respect of a Credit Facility shall be made
before the applicable Commitment Commencement Date or after the applicable
Commitment Termination Date.  For any Credit Extension requested under a Credit
Facility (other than a Credit Extension on the Closing Date), Agent must receive
the completed Credit Extension Form by 12:00 noon (New York time) ten (10)
Business Days prior to the date the Credit Extension is to be funded (other than
the Credit Extension made on the Closing Date).  To the extent any Credit
Facility proceeds are repaid for any reason, whether voluntarily or
involuntarily (including repayments from insurance or condemnation proceeds),
Agent and the Lenders shall have no obligation to re-advance such sums to
Borrower.

(b) Principal Payments.  Principal payable on account of a Credit Facility shall
be payable by Borrower to Agent, for the account of the applicable Lenders in
accordance with their respective Pro Rata Shares, immediately upon the earliest
of (i) the date(s) set forth in the Amortization Schedule for such Credit
Facility, or (ii) the Maturity Date. Except as this Agreement may specifically
provide otherwise, all prepayments of Credit Extensions under the Credit
Facilities shall be applied by Agent to the applicable Credit Facility in
inverse order of maturity.  The monthly payments required under the Amortization
Schedule shall continue in the same amount (for so long as the

1



 

applicable Credit Facility shall remain outstanding) notwithstanding any partial
prepayment, whether mandatory or optional, of the applicable Credit Facility.

(c) Mandatory Prepayment.  If a Credit Facility is accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Agent, for
payment to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Credit Facility
and all other Obligations, plus accrued and unpaid interest thereon, (ii) any
fees payable under the Fee Letters by reason of such prepayment, (iii) the
Applicable Prepayment Fee as specified in the Credit Facility Schedule for the
Credit Facility being prepaid, and (iv) all other sums that shall have become
due and payable, including Protective Advances.  Additionally, at the election
of Agent, Borrower shall prepay the Credit Facilities (to be allocated pro rata
among the outstanding Credit Extensions under all Credit Facilities) in the
following amounts:  (A) within five (5) Business Days after the date on which
any Credit Party (or Agent as loss payee or assignee) receives any casualty
proceeds in excess of Five Hundred Thousand Dollars ($500,000) for property, in
respect of assets upon which Agent has been granted a Lien, an amount equal to
one hundred percent (100%) of such proceeds (net of out-of-pocket expenses and,
in the case of personal property, repayment of any permitted purchase money debt
encumbering the personal property that suffered such casualty), or such lesser
portion of such proceeds as Agent shall elect to apply to the Obligations;
and  (B) five (5) Business Days after receipt by any Credit Party of the
proceeds of any asset disposition of personal property not made in the Ordinary
Course of Business (other than transfers permitted by Section 7.1) an amount
equal to one hundred percent (100%) of the net cash proceeds of such asset
disposition (net of out-of-pocket expenses and repayment of any permitted
purchase money debt encumbering such asset), or such lesser portion as Agent
shall elect to apply to the Obligations.  Notwithstanding the foregoing, (a) so
long as no Default or Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy up to Five
Hundred Thousand Dollars ($500,000) in the aggregate with respect to any
property loss in any one (1) year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property (x)
shall be of greater, equal, or like value as the replaced or repaired Collateral
and (y) shall be deemed Collateral in which Agent and the Lenders have been
granted a first priority security interest, and (b) after the occurrence and
during the continuance of a Default or Event of Default, all proceeds payable
under such casualty policy shall, at the option of Agent, be payable to Agent,
for the ratable benefit of the Lenders, on account of the Obligations. 

(d) Permitted Prepayment.    Except as provided below, Borrower shall have no
right to prepay the Credit Extensions made in respect of a Credit Facility.  For
the applicable Credit Facility as specified in the Credit Facility Schedule
therefor, Borrower shall have the option to prepay the Prepayable Amount (as
defined below) of such Credit Facility advanced by the Lenders under this
Agreement, provided Borrower (i) provides irrevocable written notice to Agent
and each Lender of its election to prepay the Prepayable Amount at least ten
(10) Business Days prior to such prepayment, and (ii) pays to Agent, for payment
to each applicable Lender in accordance with its respective Pro Rata Share, on
the date of such prepayment, an amount equal to the sum of (A) the Prepayable
Amount, plus accrued interest thereon, (B) any fees payable under the Fee
Letters by reason of such prepayment, (C) the Applicable Prepayment Fee as
specified in the Credit Facility Schedule for the Credit Facility being prepaid,
and (D) all Protective Advances.  The term “Prepayable Amount” means the lesser
of (x) all of the Credit Extensions and all other Obligations under all Credit
Facilities and (y) a portion of the Credit Extensions and related Obligations in
amounts of no less than Five Million Dollars ($5,000,000) of principal being
prepaid.    

2.4 Reserved.

 

2.5 Reserved.

 

2.6 Interest and Payments; Administration.

 

(a) Interest; Computation of Interest.  Each Credit Extension shall bear
interest on the outstanding principal amount thereof from the date when made
until paid in full at a rate per annum equal to the Applicable Interest
Rate.  Each Lender may, upon the failure of Borrower to pay any fees or interest
as required herein, capitalize such interest and fees and begin to accrue
interest thereon until paid in full, which such interest shall be at a rate per
annum equal to the Applicable Interest Rate unless and until the Default Rate
shall otherwise apply.  All other Obligations shall bear interest on the
outstanding amount thereof from the date they first become payable by Borrower
under the Financing Documents until paid in full at a rate per annum equal to
the Applicable Interest Rate unless and until the Default Rate shall otherwise
apply.  Interest on the Credit Extensions and all fees payable under

2



 

the Financing Documents shall be computed on the basis of a three hundred sixty
(360)  day year and the actual number of days elapsed in the period during which
such interest accrues.  In computing interest on any Credit Extension or other
advance, the date of the making of such Credit Extension or advance shall be
included and the date of payment shall be excluded; provided,  however, that if
any Credit Extension or advance is repaid on the same day on which it is made,
such day shall be included in computing interest on such Credit Extension or
advance.  As of each Applicable Interest Rate Determination Date, Agent shall
determine (which determination shall, absent manifest error in calculation, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Credit Extensions.

(b) Default Rate.   Upon the election of Agent following the occurrence and
during the continuance of an Event of Default, Obligations shall bear interest
at a rate per annum which is two hundred basis points (2.00%) above the rate
that is otherwise applicable thereto (the “Default Rate”).  Payment or
acceptance of the increased interest rate provided in this subsection is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Agent
or the Lenders.    

(c) Payments Generally.  Except as otherwise provided in this Agreement,
including pursuant to Section 2.6(c), or as otherwise directed by Agent, all
payments in respect of the Obligations shall be made to Agent for the account of
the applicable Lenders in accordance with their Pro Rata Share.  Payments of
principal and interest in respect of each Credit Facility shall be made to each
applicable Lender identified on the applicable Credit Facility Schedule.  All
Obligations are payable upon demand of Agent in the absence of any other due
date specified herein.  All fees payable under the Financing Documents shall be
deemed non-refundable as of the date paid.  Any payment required to be made to
Agent or a Lender (and any servicer or trustee on behalf of a securitization
vehicle designated by either) under this Agreement may be made by debit or
automated clearing house payment initiated by Agent or such Lender (or any
servicer designated or trustee on behalf of a securitization vehicle on behalf
of either) from any of Borrower’s deposit accounts, including the Designated
Funding Account, and Borrower hereby authorizes Agent and each Lender (or any
servicer or trustee on behalf of a securitization vehicle designated on behalf
of either) to debit any such accounts for any amounts Borrower owes hereunder
when due..  Without limiting the foregoing, Borrower shall tender to Agent and
the Lenders any authorization forms as Agent or any Lender may require to
implement such debit or automated clearing house payment.  These debits or
automated clearing house payments shall not constitute a set-off. Payments of
principal and/or interest received after 12:00 noon New York time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment is due the next Business
Day and additional fees or interest, as applicable, shall continue to accrue
until paid. All payments to be made by Borrower under any Financing Document
shall be made without set-off, recoupment or counterclaim, in lawful money of
the United States and in immediately available funds.  The balance of the
Obligations, as recorded in Agent’s books and records at any time, shall be
conclusive and binding evidence of the amounts due and owing to Agent and the
Lenders by each Borrower absent manifest error; provided,  however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any
Financing Document.  Agent shall endeavor to provide Borrower with a monthly
statement regarding the Credit Extensions (but neither Agent nor any Lender
shall have any liability if Agent shall fail to provide any such
statement).  Unless Borrower notifies Agent of any objection to any such
statement (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected
therein.

(d) Interest Payments; Maturity Date.  Commencing on the first (1st) Payment
Date following the funding of a Credit Extension, and continuing on the Payment
Date of each successive month thereafter through and including the Maturity
Date, Borrower shall make monthly payments of interest, in arrears, calculated
as set forth in this Section 2.6.  All unpaid principal and accrued interest is
due and payable in full on the Maturity Date or any earlier date specified
herein.  If the Obligations are not paid in full on or before the Maturity Date,
all interest thereafter accruing shall be payable immediately upon accrual.

(e) Fees.  Borrower shall pay, as and when due and payable under the terms of
the Fee Letters, to Agent and each Lender, as applicable, for their own accounts
and not for the benefit of any other Lenders, the fees set forth in the Fee
Letters.



3



 

(f) Protective Advances.  Borrower shall pay to Agent for the account of the
Lenders all Protective Advances (including reasonable attorneys’ fees and
reasonable expenses for documentation and negotiation of this Agreement and the
other Financing Documents) when due under any Financing Document (and in the
absence of any other due date specified herein, such Protective Advances shall
be due upon demand).

(g) Maximum Lawful Rate.  In no event shall the interest charged hereunder with
respect to the Obligations exceed the maximum amount permitted under the Laws of
the State of New York.  Notwithstanding anything to the contrary in any
Financing Document, if at any time the rate of interest payable hereunder (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable Law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, Borrower shall,
to the extent permitted by Law, continue to pay interest at the Maximum Lawful
Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received, had the interest been
calculated for the full term hereof at the Maximum Lawful Rate.  If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of such Lender’s Credit Extensions or to
other amounts (other than interest) payable hereunder, and if no such Credit
Extensions or other amounts are then outstanding, such excess or part thereof
remaining shall be paid to Borrower.  In computing interest payable with
reference to the Maximum Lawful Rate applicable to any Lender, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made.

(h) Taxes; Additional Costs.

(i) Any and all payments by or on account of any obligation of Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable law.  For purposes of this Section 2.6(h), the term
“applicable law” shall include FATCA.  If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.6(h)) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(ii) Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of Agent timely reimburse it
for the payment of, any Other Taxes.

(iii) Borrower shall indemnify each Recipient, within ten (10) Business Days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.6(h)) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable and
documented out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(iv) Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that Borrower has not already indemnified Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.1(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with this Agreement or any
Obligation, and any reasonable expenses arising therefrom

4



 

or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes Agent to set
off and apply any and all amounts at any time owing to such Lender pursuant to
this Agreement or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this paragraph (iv).

(v) As soon as practicable after any payment of Taxes by Borrower to a
Governmental Authority pursuant to this Section 2.6(h), upon Agent’s reasonable
request, Borrower shall deliver to Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made in connection with this Agreement
or any Obligation shall deliver to Borrower and Agent, at the time or times
prescribed by applicable Law or reasonably requested by Borrower or Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by Borrower or Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two (2) sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.6(h)(vii)(A), (vii)(B) and (vii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(vii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any Financing Document, executed copies of IRS
Form W-8BEN-E or W-8BEN, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under this
Agreement or any other Financing Document, IRS Form W-8BEN-E or W-8BEN, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) executed copies of IRS
Form W-8BEN-E or W-8BEN, as applicable and (y) a certification reasonably
satisfactory to Borrower and Agent to the effect that such Foreign Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the IRC,
or a “controlled foreign corporation” related to Borrower as described in
Section 881(c)(3)(C) of the IRC, together with such Other Tax Certification as
Borrower or Agent may reasonably request from time to time; or



5



 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or W-8BEN,
as applicable, IRS Form W-9, and/or such Other Tax Certification from each
beneficial owner as Borrower or Agent may reasonably request, as applicable;
provided that if the Foreign Lender is a partnership and one (1) or more direct
or indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide such Other Tax Certification as may
be reasonably required by Borrower or Agent on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
Other Tax Certification as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

(D) if a payment made to Agent or a Lender under any this Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if Agent or such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), Agent or such Lender shall deliver to Borrower and Agent on or
prior to the date on which Agent or such Lender becomes a Lender under this
Agreement at the time or times prescribed by law and at such time or times
reasonably requested by Borrower or Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such Other Tax Certification reasonably requested by Borrower or Agent as
may be necessary for Borrower and Agent to comply with their obligations under
FATCA and to determine that Agent or such Lender has complied with Agent or such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold, if any, from such payment.  Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Agent and each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.6(h)(vi), (vii) or (viii) expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
form or certification or promptly notify Borrower and Agent, if applicable, in
writing of its legal inability to do so.

(viii) On or prior to the date Agent becomes a party to this Agreement, Agent
shall, in the event that Agent is a U.S. Person, deliver an IRS Form W-9 to
Borrower, and in the event Agent is not a U.S. Person, deliver to Borrower the
appropriate IRS Form W-8 certifying Agent’s exemption, if any, from U.S.
withholding Taxes with respect to amounts payable under this Agreement.

(ix) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.6(h) (including by the payment of additional amounts
pursuant to this Section 2.6(h)), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all reasonable and documented out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.



6



 

(x) If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrower shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction;
provided,  however, that notwithstanding anything in this Agreement to the
contrary, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (B) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.

(xi) If any Lender requires compensation under this subsection (h), or requires
any Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to this subsection (h), then,
upon the written request of Borrower, such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Credit
Extensions hereunder or to assign its rights and obligations hereunder (subject
to the terms of this Agreement) to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(A) would eliminate or materially reduce amounts payable pursuant to any such
subsection, as the case may be, in the future, and (B) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion).  Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(xii) Each party’s obligations under this Section 2.6(h) shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

(i) Administrative Fees and Charges.

(i) Subject to Section 6.2(c), Borrower shall pay to Agent, for its own account
and not for the benefit of any other Lenders, all reasonable and documented
out-of-pocket fees and expenses in connection with audits and inspections of the
books and records of the Credit Parties, audits, valuations or appraisals of the
Collateral, audits of Borrower’s compliance with applicable Laws and such other
matters as Agent shall deem appropriate, which shall be due and payable within
thirty (30) days following the date of issuance by Agent of a written request
for payment thereof to any Borrower.

(ii) If payments of principal or interest due on the Obligations, or any other
amounts due hereunder or under the other Financing Documents, are not timely
made and remain overdue for a period of five (5) Business Days, Borrower,
without notice or demand by Agent, promptly shall pay to Agent, for its own
account and not for the benefit of any other Lenders, as additional compensation
to Agent in administering the Obligations, an amount equal to two percent (2.0%)
of each delinquent payment.

2.7 Secured Promissory Notes.    At the election of any Lender made as to each
Credit Facility for which it has made Credit Extensions, each Credit Facility
shall be evidenced by one (1) or more secured promissory notes in form and
substance reasonably satisfactory to Agent and the Lenders (each a “Secured
Promissory Note”).  Upon receipt of an affidavit of an officer of a Lender as to
the loss, theft, destruction, or mutilation of its Secured Promissory

7



 

Note, Borrower shall issue, in lieu thereof, a replacement Secured Promissory
Note in the same principal amount thereof and of like tenor.

 

3.



CONDITIONS OF CREDIT EXTENSIONS

3.1 Conditions Precedent to Initial Credit Extension.  Each Lender’s obligation
to make the initial advance in respect of a Credit Facility is subject to the
condition precedent that Agent shall consent to or shall have received, in form
and substance satisfactory to Agent, such documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate, including,
without limitation, all items listed on the Closing Deliveries Schedule attached
hereto.

 

3.2 Conditions Precedent to all Credit Extensions.  The obligation of each
Lender to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

 

(a) satisfaction of all Applicable Funding Conditions for the applicable Credit
Extension as set forth in the Credit Facility Schedule, if any, in each case
each in form and substance satisfactory to Agent and each Lender;

(b) timely receipt by Agent and each Lender of an executed Credit Extension Form
in the form attached hereto;

(c)  for Credit Extensions made on the Closing Date, the representations and
warranties in Article 5 and elsewhere in the Financing Documents shall be true,
correct and complete in all respects on the Closing Date; provided,  however,
that those representations and warranties expressly referring to a specific date
shall be true, correct and complete in all material respects as of such date;
 provided,  further, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and

(i) for Credit Extensions made after the Closing Date, if any, the
representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all material respects on the
date of the Credit Extension Form and on the Funding Date of each Credit
Extension; provided,  however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided,  further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Article 5 and elsewhere in the Financing
Documents remain true, accurate and complete in all material respects; provided,
 however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided,  further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(d) no Default or Event of Default shall have occurred and be continuing or
result from the Credit Extension;

(e) payment in full of the fees owed to Agent and the Lenders in connection with
the making of the applicable Credit Extensions, including pursuant to the Fee
Letters;

(f) Agent shall be satisfied with the results of any searches conducted under
Section 3.5;

(g) receipt by Agent of such evidence as Agent, in its good faith business
judgment, shall reasonably request to confirm that the deliveries made in
Section 3.1 remain current, accurate and in full force and effect, or if not,
updates thereto, each in form and substance satisfactory to Agent; and

(h) as determined in such Lender’s sole but reasonable discretion, there has not
occurred any fact, event or circumstance that could reasonably be expected to
result in a Material Adverse Change.



8



 

3.3 Method of Borrowing.  Each Credit Extension in respect of each Credit
Facility shall be in an amount at least equal to the applicable Minimum Credit
Extension Amount for such Credit Facility as set forth in the Credit Facility
Schedule or such lesser amount as shall remain undisbursed under the Applicable
Commitments for such Credit Facility.  The date of funding for any requested
Credit Extension shall be a Business Day.  To obtain a Credit Extension,
Borrower shall deliver to Agent a completed Credit Extension Form executed by a
Responsible Officer.  Agent may rely on any notice given by a person whom Agent
reasonably believes is a Responsible Officer or designee thereof. Agent and the
Lenders shall have no duty to verify the authenticity of any such notice.

 

3.4 Funding of Credit Facilities.  In Agent’s discretion, Credit Extensions may
be funded by Agent on behalf of the Lenders or by the Lenders directly.  If
Agent elects to fund any Credit Extension on behalf of the Lenders.  Upon the
terms and subject to the conditions set forth in this Agreement, each Lender,
severally and not jointly, shall make available to Agent its Pro Rata Share of
the requested Credit Extension, in lawful money of the United States of America
in immediately available funds, prior to 11:00 a.m. (New York time) on the
specified date for the Credit Extension.  Agent (or if Agent elects to have each
Lender fund its Credit Extensions to Borrower directly, each Lender) shall,
unless it shall have determined that one of the conditions set forth in Section
3.1 or 3.2, as applicable, has not been satisfied, by 2:00 p.m. (New York time)
on the specified date for the Credit Extension, credit the amounts received by
it in like funds to Borrower by wire transfer to the Designated Funding Account
(or to the account of Borrower in respect of the Obligations, if the Credit
Extension is being made to pay an Obligation of Borrower). A Credit Extension
made prior to the satisfaction of any conditions set forth in Section 3.1 or 3.2
shall not constitute a waiver by Agent or the Lenders of Borrower’s obligation
to satisfy such conditions, and any such Credit Extension made in the absence of
such satisfaction shall be made in each Lender’s discretion.

 

3.5 Searches.  Before the Closing Date, and thereafter (as and when determined
by Agent in its reasonable discretion), Agent shall have the right to perform,
all at Borrower’s expense, the searches described in clauses (a), (b), and (c)
below against Borrower and any other Credit Party, the results of which are to
be consistent with Borrower’s representations and warranties under this
Agreement and the reasonably satisfactory results of which shall be a condition
precedent to all Credit Extensions requested by Borrower:  (a) title
investigations, UCC searches and fixture filings searches and the equivalent
thereof in any foreign jurisdiction; (b) judgment, pending litigation, federal
tax lien, personal property tax lien, and corporate and partnership tax lien
searches, in each jurisdiction searched under clause (a) above; and (c) searches
of applicable corporate, limited liability company, partnership and related
records to confirm the continued existence, organization and good standing of
the applicable Person and the exact legal name under which such Person is
organized.

 

4.



CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest.  Borrower hereby grants Agent, for the ratable
benefit of the Lenders, to secure the payment and performance in full of all of
the Obligations, a continuing security interest in, and pledges to Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof.  Borrower represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral, subject only to
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent.

 

4.2 Representations and Covenants.

 

(a) As of the Closing Date , Borrower has no ownership interest in any Chattel
Paper, letter of credit rights, commercial tort claims, Instruments, documents
or investment property (other than as disclosed on the Disclosure Schedule
attached hereto).

(b) Borrower shall promptly (and in any event within ten (10) Business Days of
acquiring any of the following) deliver to Agent all tangible Chattel Paper and
all Instruments and documents with an aggregate value in excess of One Million
Dollars ($1,000,000) owned at any time by any Borrower and constituting part of
the Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to
Agent.  Borrower shall provide Agent with “control” (as defined in the Code) of
all electronic Chattel Paper owned by any Borrower and constituting part of the
Collateral by having Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements

9



 

of control set forth in the Code.  Borrower also shall deliver to Agent all
security agreements securing any such Chattel Paper and securing any such
Instruments.  Borrower will mark conspicuously all such Chattel Paper and all
such Instruments and Documents with a legend, in form and substance satisfactory
to Agent, indicating that such Chattel Paper and such Instruments and Documents
are subject to the security interests and Liens in favor of Agent created
pursuant to this Agreement and the Financing Documents.    

(c) Borrower shall promptly (and in any event within ten (10) Business Days of
acquiring any of the following) deliver to Agent all letters of credit with an
aggregate value in excess of One Million Dollars ($1,000,000)  on which any
Borrower is the beneficiary and which give rise to letter of credit rights owned
by such Borrower which constitute part of the Collateral in each case duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Agent.  Borrower shall take any and
all actions as may be necessary or desirable, or that Agent may request, from
time to time, to cause Agent to obtain exclusive “control” (as defined in the
Code) of any such letter of credit rights in a manner acceptable to Agent.

(d) Borrower shall promptly (and in any event within 10 Business Days) advise
Agent upon any Borrower becoming aware that it has any interests in any
commercial tort claim that constitutes part of the Collateral, which may
reasonably exceed One Million Dollars ($1,000,000), which such notice shall
include descriptions of the events and circumstances giving rise to such
commercial tort claim and the dates such events and circumstances occurred, the
potential defendants with respect such commercial tort claim and any court
proceedings that have been instituted with respect to such commercial tort
claims, and Borrower shall, with respect to any such commercial tort claim,
execute and deliver to Agent such documents as Agent shall request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.

(e) No Inventory or other Collateral shall at any time be in the possession or
control of any warehouse, consignee, bailee or any of Borrower’s agents without
prior written notice to Agent and the receipt by Agent, if Agent has so
requested, of warehouse receipts, consignment agreements or bailee lien waivers
(as applicable) satisfactory to Agent prior to the commencement of such
possession or control except for (w) any location where Borrower maintains
Inventory or other Collateral with a value of less than One Million Dollars
($1,000,000), (x) locations outside of the United States, (y) clinical trial
sites, and (z) contract manufacturers.  Borrower shall, upon the request of
Agent, notify any such warehouse, consignee, bailee, agent of the security
interests and Liens in favor of Agent created pursuant to this Agreement and the
Financing Documents, instruct such Person to hold all such Collateral for
Agent’s account subject to Agent’s instructions and shall, in Agent’s
discretion, obtain an Access Agreement or other acknowledgement from such Person
that such Person holds the Collateral for Agent’s benefit.

(f) Upon the reasonable request of Agent, Borrower shall promptly deliver to
Agent any and all certificates of title, applications for title or similar
evidence of ownership of all such tangible personal property and shall cause
Agent to be named as lienholder on any such certificate of title or other
evidence of ownership.  Borrower shall not permit any such tangible personal
property with an aggregate value in excess of One Million Dollars
($1,000,000) to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(g) As of the Closing Date and each subsequent date that the representations and
warranties under this Agreement are remade, all Deposit Accounts, Securities
Accounts, Commodity Accounts or other bank accounts or investment accounts owned
by Borrower, together with the purpose of such accounts and the financial
institutions at which such accounts reside, are listed on the Disclosure
Schedule.

(h) Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to its Liens on all or
any part of the Collateral, which financing statements may list Agent as the
“secured party” and such Borrower as the “debtor” and which describe and
indicate the collateral covered thereby as all or any part of the Collateral
under the Financing Documents,  in such jurisdictions as Agent from time to time
determines are appropriate, and to file without the signature of such Borrower
any continuations of or corrective amendments to any such financing statements,
in any such case in order for Agent to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to the Collateral.  Each Borrower also
ratifies its authorization for Agent to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.  Any financing statement may include a notice that any disposition of
the Collateral in contravention of this Agreement, by either Borrower or any
other Person, shall be deemed to violate the rights of Agent and the Lenders
under the Code.



10



 

(i) As of the Closing Date, no Borrower holds, and after the Closing Date
Borrower shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law.  Upon the
request of Agent, Borrower shall take such steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law.

(j) Borrower shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows on the Closing Date, on the date of
each Credit Extension, and on such other dates when such representations and
warranties under this Agreement are made or deemed to be made:

5.1 Due Organization, Authorization: Power and Authority.

 

(a) Each Credit Party and each Subsidiary is duly organized, validly existing
and in good standing (if applicable in such entity’s jurisdiction of formation)
as a Registered Organization in its respective jurisdiction of formation.  Each
Credit Party and each Subsidiary has the power to own its assets and is
qualified and licensed to do business and is in good standing (if applicable in
such jurisdiction) in any jurisdiction in which the conduct of its business or
its ownership of property requires that it be qualified except where the failure
to do so could not reasonably be expected to have a Material Adverse
Change.  The Financing Documents have been duly authorized, executed and
delivered by each Credit Party and constitute legal, valid and binding
agreements enforceable in accordance with their terms.  The execution, delivery
and performance by each Credit Party of each Financing Document executed or to
be executed by it is in each case within such Credit Party’s powers.

(b) The execution, delivery and performance by each Credit Party of the
Financing Documents to which it is a party do not (i) conflict with any of such
Credit Party’s organizational documents; (ii) contravene, conflict with,
constitute a default under or violate any Law in any material respect; (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which such Credit Party or any of its property or assets may be bound or
affected; (iv) require any action by, filing, registration, or qualification
with, or Required Permit from, any Governmental Authority (except such Required
Permits which have already been obtained and are in full force and effect); or
(v) constitute a default under or conflict with any Material Agreement.  No
Credit Party is in default under any agreement to which it is a party or by
which it is bound in which the default would reasonably be expected to have a
Material Adverse Change.

5.2 Litigation.  Except as disclosed on the Disclosure Schedule or, after the
Closing Date, pursuant to Section 6.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against any Credit Party which involves the
possibility of any judgment or liability of more than One Million Dollars
($1,000,000). There are no actions, suits, proceedings or investigations pending
or, to the knowledge of the Responsible Officers, threatened in writing by or
against any Credit Party that could result in a Material Adverse Change, or
which questions the validity of the Financing Documents or actions to be taken
pursuant to the Financing Documents. 

 

5.3 No Material Deterioration in Financial Condition; Financial Statements.  All
financial statements for the Credit Parties delivered to Agent or any Lender
fairly present, in conformity with GAAP (and as to unaudited financial
statements, subject to normal year-end adjustments and the absence of footnote
disclosures), in all material respects the consolidated financial condition and
consolidated results of operations of such Credit Party.  There has been no
material deterioration in the consolidated financial condition of any Credit
Party from the most recent financial statements and projections submitted to
Agent or any Lender. There has been no material adverse deviation from the most
recent annual financial projections or business plan of Borrower delivered to
Agent and the Lenders.

 



11



 

5.4 Solvency.  The fair salable value of (a) Protagonist Therapeutics’s and (b)
Protagonist Therapeutics’s and its Subsidiaries (taken as a whole) assets
exceeds, in each case, the fair value of their liabilities.  After giving effect
to the transactions described in this Agreement, (i)  neither Protagonist
Therapeutics nor Protagonist Therapeutics and its Subsidiaries (taken as a
whole) is left with unreasonably small capital in relation to their business as
presently conducted, and (ii) each of (x) Protagonist Therapeutics and (y)
Protagonist Therapeutics and its Subsidiaries (taken as a whole) are able to
pay, in each case, their debts (including trade debts) as they mature.

 

5.5 Subsidiaries; Investments; Margin Stock.  Borrower and its Subsidiaries do
not own any stock, partnership interest or other equity securities, except for
Permitted Investments.  Without limiting the foregoing, Borrower and its
Subsidiaries do not own or hold any Margin Stock.

 

5.6 Tax Returns and Payments; Pension Contributions.  Except as disclosed on the
Perfection Certificate delivered to Agent on the Closing Date, each Credit Party
and its Subsidiaries has timely filed all required federal tax returns and all
other material tax returns and reports, and, except for those Taxes that are
subject to a Permitted Contest, each Credit Party and its Subsidiaries has
timely paid all federal Taxes and all other material Taxes, assessments,
deposits and contributions owed by such Credit Party or Subsidiary, as
applicable.  For purposes of this Section 5.6, any foreign, state or local
Taxes, assessment, deposit or contribution, and any return with respect thereto,
shall be considered “material” if it is equal to or greater than One Hundred
Thousand Dollars ($100,000) in the aggregate for all Taxes; provided that all
foreign, state or local Tax, assessment, deposit or contribution, and any return
with respect thereto shall be considered “material” if the nonpayment thereof or
failure to file could be reasonably be expected to result in a Material Adverse
Change.  Other than as disclosed to Agent in accordance with Section 6.2 or on
the Perfection Certificate on the Closing Date, Borrower is unaware of any
claims or adjustments proposed for any prior tax years of any Credit Party or
any of its Subsidiaries which could result in additional Taxes becoming due and
payable by such Credit Party.  No Credit Party nor any trade or business
(whether or not incorporated) that is under common control with any Credit Party
within the meaning of Section 414(b) or (c) of the IRC (and Sections 414(m) and
(o) of the IRC for purposes of the provisions relating to Section 412 of the
IRC) or Section 4001 of ERISA (an “ERISA Affiliate”) (i) has failed to satisfy
the “minimum funding standards” (as defined in Section 412 of or Section 302 of
ERISA), whether or not waived, with respect to any Pension Plan, (ii) has
incurred liability with respect to the withdrawal or partial withdrawal of any
Credit Party or ERISA Affiliate from any Pension Plan or incurred a cessation of
operations that is treated as a withdrawal, (iii) has incurred any liability
under Title IV of ERISA (other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA), (iv) has had any “reportable event” as defined in
Section 4043(c) of ERISA (or the regulations issued thereunder) (other than an
event for which the thirty (30) day notice requirement is waived) occur with
respect to any Pension Plan or (v) failed to maintain (1) each “plan” (as
defined by Section 3(3) of ERISA) in all material respects with the applicable
provisions of ERISA, the IRC and other federal or state laws, and (2) the tax
qualified status of each plan (as defined above) intended to be so qualified.

 

5.7 Intellectual Property and License Agreements.  A list of all Registered
Intellectual Property of each Credit Party and all material in-bound license or
sublicense agreements, exclusive out-bound license or sublicense agreements, or
other material rights of any Credit Party to use Intellectual Property (but
excluding in-bound licenses of over-the-counter software that is commercially
available to the public), as of the Closing Date and, as updated pursuant to
Section 6.14, is set forth on the Intangible Assets Schedule.    Such Intangible
Assets Schedule shall be prepared by Borrower in the form provided by Agent and
contain all information required in such form.  Except for Permitted Licenses,
each Credit Party is the sole owner of, or has valid license rights to, its
Intellectual Property free and clear of any Liens other than Permitted
Liens.  Each Patent is valid and enforceable and no part of the Material
Intangible Assets has been judged invalid or unenforceable, in whole or in part,
and to the best of Borrower’s knowledge, no claim has been made that any part of
the Intellectual Property materially violates the rights of any third party.

 

5.8 Regulatory Status. 

 

(a) All of Borrower’s Products and material Regulatory Required Permits are
listed on the Products Schedule and Required Permits Schedule, respectively (as
updated from time to time pursuant to Section 6.14), and Borrower has delivered
to Agent a copy of all Regulatory Required Permits reasonably requested by Agent
as of the date hereof or to the extent requested by Agent pursuant to Section
6.16. 



12



 

(b) None of the Borrowers or any Subsidiary thereof are in violation of any
Healthcare Law, except where any such violation could not reasonably be expected
to result in a Material Adverse Change.

(c) None of the Borrower’s or its Subsidiaries’ officers, directors, employees, 
or their agents or, to Borrower’s knowledge, any of its affiliates has made an
untrue statement of material fact or fraudulent statement to the FDA or failed
to disclose a material fact required to be disclosed to the FDA, committed an
act, made a statement, or failed to make a statement that could reasonably be
expected to provide a basis for the FDA to invoke its policy respecting “Fraud,
 Untrue Statements of Material Facts,  Bribery, and Illegal Gratuities,” set
forth in 56 Fed. Regulation 46191 (September 10, 1991).

(d) With respect to each Product, (i) Borrower and its Subsidiaries have
received, and such Product is the subject of, all Regulatory Required Permits
needed in connection with the testing, manufacture, marketing or sale of such
Product as currently being conducted by or on behalf of Borrower, and have
provided Agent and each Lender with all material notices and other material
information required by Section 6.16, (ii) such Product is being tested,
manufactured, marketed or sold, as the case may be, in material compliance with
all applicable Laws and Regulatory Required Permits. 

(e) As of the Closing Date, there have been no Regulatory Reporting Events.

5.9 No Default.  No Event of Default, or to such Borrower’s knowledge, Default,
has occurred and is continuing.  No Credit Party is in breach or default under
or with respect to any contract, agreement, lease or other instrument to which
it is a party or by which its property is bound or affected, which breach or
default could reasonably be expected to have a Material Adverse Change

5.10 Accuracy of Schedules and Perfection Certificate.  All information set
forth in the Disclosure Schedule, Intangible Assets Schedule, the Required
Permits Schedule and the Products Schedule is true, accurate and complete in all
material respects as of the Closing Date, the date of delivery of the last
Compliance Certificate and any other subsequent date on which Borrower is
requested to update such certificate.  All information set forth in the
Perfection Certificate is true, accurate and complete in all material respects
as of the Closing Date, the date of each Credit Extension and each other
subsequent date on which Borrower delivers an updated Perfection Certificate
pursuant to Agent’s request.    Notwithstanding the foregoing, Borrower shall
not be required to update information on any of the Disclosure Schedule,
Intangible Assets Schedule, the Required Permits Schedule and the Products
Schedule, except as expressly required by the Financing Documents.

 

6. AFFIRMATIVE COVENANTS

Borrower covenants and agrees as follows:

6.1 Organization and Existence; Government Compliance.

 

(a) Except as expressly permitted pursuant to Section 7.3, each Credit Party and
its Subsidiaries shall maintain its legal existence and good standing in its
respective jurisdiction of formation and shall maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Change.  If a Credit Party is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Agent of such
occurrence and provide Agent with such Credit Party’s organizational
identification number.

(b) Each Credit Party and its Subsidiaries shall comply with all Laws,
ordinances and regulations to which it or its business locations are subject,
the noncompliance with which could reasonably be expected to result in a
Material Adverse Change.  Each Credit Party shall, and shall cause each
Subsidiary to, obtain and keep in full force and effect and comply with all of
the Required Permits, except where failure to have or maintain compliance with
or effectiveness of such Required Permit could not reasonably be expected to
result in a Material Adverse Change.  Upon request of Agent or any Lender, each
Credit Party shall promptly (and in any event within five (5) Business Days of
such request) provide copies of any such obtained Required Permits to Agent.
Borrower shall notify Agent within five (5) Business Days (but in any event
prior to Borrower submitting any requests for Credit

13



 

Extensions or release of any reserves) of the occurrence of any facts, events or
circumstances known to a Borrower, whether threatened in writing, existing or
pending, that could cause any Required Permit to become materially limited,
suspended or revoked.  Notwithstanding the foregoing, each Credit Party shall
comply with Section 6.16 as it relates to Regulatory Required Permits and to the
extent that there is a conflict between this Section and Section 6.16 as it
relates to Regulatory Required Permits, Section 6.16 shall govern.

6.2 Financial Statements, Reports, Certificates.

 

(a) Each Credit Party shall deliver to Agent and each Lender: (i) as soon as
available, but no later than forty-five  (45) days after the last day of each
quarter, a company prepared consolidated balance sheet, income statement and
cash flow statement covering such Credit Party’s consolidated operations for
such quarter certified by a Responsible Officer and in a form acceptable to
Agent and each Lender; (ii) as soon as available, but no later than ninety (90)
days after the last day of a Credit Party’s fiscal year, audited consolidated
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion (other than a going concern qualification based solely on
Borrower having negative profits or a determination that Borrower has less than
twelve months liquidity) on the financial statements from an independent
certified public accounting firm acceptable to Agent and each Lender in its
reasonable discretion, which is Pricewaterhouse Coopers LLP as of the Closing
Date; (iii) as soon as available after approval thereof by such Credit Party’s
governing board, but no later than forty-five (45) days after the last day of
such Credit Party’s fiscal year, and as amended and/or updated, such Credit
Party’s financial projections for the current fiscal year; (iv) within five (5)
days of delivery, copies of all statements, reports and notices made available
to all of such Credit Party’s security holders or to any holders of Subordinated
Debt; (v) within five (5) days of filing, all reports on Form 10-K, 10-Q and 8‑K
filed with the Securities and Exchange Commission (“SEC”) or a link thereto on
such Credit Party’s or another website on the Internet; (vi) as soon as
available, but no later than forty-five (45) days after the last day of each
month, copies of the month-end account statements for each Collateral Account
maintained by a Credit Party and each deposit account and securities account
maintained by a Restricted Foreign Subsidiary, which statements may be provided
to Agent and each Lender by Borrower or directly from the applicable
institution(s); (vii) promptly (and in any event within ten (10) days of any
request therefor) such readily available board reviewed budgets, sales
projections, operating plans, financial information and other information,
reports or statements regarding the Credit Parties or their respective
businesses, contractors and subcontractors reasonably requested by Agent or any
Lender; and (viii) within ten (10) days after any Credit Party becomes aware of
any claim or adjustment proposed for any prior tax years of any Credit Party or
any of their Subsidiaries which could result in additional Taxes becoming due
and payable by such Credit Party or Subsidiary, notice of such claim or
adjustment.    Notwithstanding anything to the contrary herein, documents
required to be delivered pursuant to Section 6.2(a)(i), (ii) or (v) (to the
extent any such documents are included in materials filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet at Borrower’s website address. 

(b) Within forty-five (45) days after the last day of each month, Borrower shall
deliver to Agent and each Lender a duly completed Compliance Certificate signed
by a Responsible Officer, which for such delivery for the last month of each
quarter shall be delivered with the quarterly financial statements described in
Section 6.2(a)(i) above.

(c) Borrower shall cause each Credit Party to keep proper books of record and
account in accordance with GAAP (subject to normal year-end audit adjustments
and the absence of footnotes with respect to unaudited financials) in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities.  Upon at least three (3) Business Days’
prior written notice and during normal business hours (which such limitations
shall not apply if a Default or Event of Default has occurred and is
continuing), Borrower shall allow, and cause each Credit Party to allow, Agent
and the Lenders to visit and inspect any properties of a Credit Party, to
examine and make abstracts or copies from any Credit Party’s books, to conduct a
collateral audit and analysis of its operations and the Collateral to verify the
amount and age of the accounts, the identity and credit of the respective
account debtors, to review the billing practices of the Credit Party and to
discuss its respective affairs, finances and accounts with their respective
officers, employees and independent public accountants once per twelve (12)
month period unless an Event of Default has occurred and is
continuing.  Borrower shall reimburse Agent and each Lender for all reasonable
costs and expenses associated with such visits and inspections; provided,
 however, that Borrower shall be required to reimburse Agent and each Lender for
such costs and expenses for no more than one (1) such visits 

14



 

and inspections per twelve (12) month period unless an Event of Default has
occurred and is continuing at the time such an inspection or visit occurs.    

(d) Borrower shall, and shall cause each Credit Party to, deliver to Agent and
each Lender, within ten (10)  Business Days after the same are sent or received,
copies of all material correspondence, reports, documents and other filings with
any Governmental Authority that could reasonably be expected to have a material
adverse effect on any of the Required Permits material to Borrower’s business or
otherwise on the operations of Borrower or any of its Subsidiaries.

(e) Borrower shall, and shall cause each Credit Party to, promptly, but in any
event within five (5) Business Days, after any Responsible Officer of any
Borrower obtains knowledge of the occurrence of any event or change (including,
without limitation, any notice of any violation of Healthcare Laws) that has
resulted or could reasonably be expected to result in, either in any case or in
the aggregate, a Material Adverse Change, a certificate of a Responsible Officer
specifying the nature and period of existence of any such event or change, or
specifying the notice given or action taken by such holder or Person and the
nature of such event or change, and what action the applicable Credit Party or
Subsidiary has taken, is taking or proposes to take with respect thereto.

(f) Borrower shall, and shall cause each Credit Party to, promptly after the
request by any Lender, provide all documentation and other information that such
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act.

6.3 Maintenance of Property.  Borrower shall, and shall cause each Credit Party
to, cause all equipment and other tangible personal property other than
Inventory to be maintained and preserved in the same condition, repair and in
working order as of the date hereof, ordinary wear and tear excepted, and shall
promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end.  Borrower shall cause each Credit Party to keep all material Inventory in
good and marketable condition, free from material defects.  Returns and
allowances between a Credit Party and its Account Debtors shall follow the
Credit Party’s customary practices as they exist at the Closing Date.  Borrower
shall promptly notify Agent of all returns, recoveries, disputes and claims that
involve more than One Million Dollars ($1,000,000) in the aggregate per fiscal
year of Inventory collectively among all Credit Parties.

 

6.4 Taxes; Pensions.  Borrower shall timely file and cause each Credit Party to
timely file, all required federal tax returns and other material tax returns and
reports and timely pay, and cause each Credit Party to timely pay, all federal
Taxes and all other material foreign, state, and local Taxes, assessments,
deposits and contributions owed, and shall deliver to Agent promptly on demand,
appropriate certificates attesting to such payments; provided,  however, that a
Credit Party may defer payment of any contested Taxes, so long as such Credit
Party (a) in good faith contests its obligation to pay the Taxes by appropriate
proceedings promptly and diligently instituted and conducted, (b) notifies Agent
in writing of the commencement of, and any material development in, the
proceedings, and (c) posts bonds or takes any other steps required to prevent
the Governmental Authority levying such contested Taxes from obtaining a Lien
upon any of the Collateral other than a Permitted Lien (such contest, a
“Permitted Contest”).  For purposes of this Section 6.4(a), any foreign, state
or local Taxes, assessment, deposit or contribution, and any return with respect
thereto, shall be considered “material” if it is equal to or greater than
$100,000 in the aggregate for all Taxes; provided that all foreign, state or
local Tax, assessment, deposit or contribution, and any return with respect
thereto shall be considered “material” if the nonpayment thereof or failure to
file could be reasonably be expected to result in a Material Adverse Change.
Borrower shall pay, and cause each Credit Party to pay, all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms.  Each Credit Party and their ERISA Affiliates shall
timely make all required contributions to each Pension Plan and shall maintain
each “plan” (as defined by Section 3(3) of ERISA) in material compliance with
the applicable provisions of ERISA, the Internal Revenue Code and other federal
and state laws.  Borrower shall give written notice to Agent and each Lender
promptly (and in any event within five (5) Business Days) upon Borrower becoming
aware of any (i) Credit Party’s or any ERISA Affiliate’s failure to make any
contribution required to be made with respect to any Pension Plan not having
been timely made, (ii)  notice of the PBGC’s, any Credit Party’s or any ERISA
Affiliate’s intention to terminate or to have a trustee appointed to administer
any such Pension Plan, or (iii) complete or partial withdrawal by any Credit
Party or any ERISA Affiliate from any Pension Plan.

 



15



 

6.5 Insurance.  Borrower shall, and shall cause each Credit Party to, keep its
business and the Collateral insured for risks and in amounts standard for
companies in Borrower’s industry and location and as Agent may reasonably
request.  Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Agent.  All property policies shall have a lender’s
loss payable endorsement showing Agent as sole lender’s loss payee and waive
subrogation against Agent, and all liability policies shall show, or have
endorsements showing, Agent as an additional insured.  No other loss payees may
be shown on the policies unless Agent shall otherwise consent in writing.  If
required by Agent, all policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall endeavor to give Agent at
least twenty  (20) days’ (ten (10) days’ for non-payment of premium) notice
before canceling or declining to renew its policy.  At Agent’s request, Borrower
shall deliver certified copies of all such Credit Party insurance policies and
evidence of all premium payments.  If any Credit Party fails to obtain insurance
as required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Agent, Agent may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Agent deems prudent.

 

6.6 Collateral Accounts. 

 

(a) Borrower shall, and shall cause each Credit Party to, provide Agent five (5)
Business Days prior written notice before establishing any Collateral Account at
or with any bank or financial institution.  In addition, for each Collateral
Account that any Credit Party at any time maintains (and in connection with any
such Collateral Account established after the Closing Date, prior to opening
such Collateral Account), Borrower shall, and shall cause each Credit Party to,
cause the applicable bank or financial institution at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Agent’s Lien (for the ratable benefit of the Lenders) in such Collateral Account
in accordance with the terms hereunder, which Control Agreement, inter alia, (i)
provides that, upon written notice from Agent, such bank or financial
institution shall comply with instructions originated by Agent directing
disposition of the funds in such Collateral Account without further consent by
Borrower and (ii) may not be terminated without prior written consent of
Agent.  The provisions of the previous sentence requiring Control Agreements
shall not apply to (i) Deposit Accounts exclusively used for payroll, payroll
taxes and, in Agent’s discretion, other employee wage and benefit payments to or
for the benefit of a Credit Party’s employees and identified to Agent by
Borrower as such; provided,  however, that, at all times Borrower shall maintain
one (1) or more separate Deposit Accounts to hold any and all amounts to be used
for payroll, payroll taxes and other employee wage and benefit payments, and
shall not commingle any monies allocated for such purposes with funds in any
other Deposit Account, (ii) the Cash Collateral Accounts, and (iii) other
Deposit Accounts of Credit Parties containing less than Five Hundred Thousand
Dollars ($500,000) of cash and Cash Equivalents in the aggregate with respect to
all such Deposit Accounts. 

(b) Borrower shall, and shall cause each Credit Party to maintain its and all of
its domestic Subsidiaries’ primary banking relationship with Silicon Valley
Bank, which relationship shall include (i) maintaining account balances in any
operating and other deposit accounts, and excess cash at or through Silicon
Valley Bank or its Affiliates which accounts shall represent at least fifty-one
percent (51%) of the dollar value of Borrower’s and all of its Subsidiaries’
accounts at all financial institutions (the “Required Cash Balance Percentage”);
provided that, notwithstanding the foregoing, for a period of time not to exceed
five (5) consecutive Business Days in any calendar month, the dollar value of
Borrower’s and its Subsidiaries’ accounts at Silicon Valley Bank may fall below
the Required Cash Balance Percentage but in any event not less than forty
percent (40%) of the dollar value of Borrower’s and its Subsidiaries’ accounts
at all financial institutions (or such lower percentage as Silicon Valley Bank
may, in its sole discretion, permit, in advance and in writing), and (ii)
obtaining its primary business credit cards, cash management services, and
merchant processing services from Silicon Valley Bank, provided Silicon Valley
Bank has the ability to offer such products on competitive terms for current
market conditions.  Any Guarantor shall maintain its primary banking
relationship with Silicon Valley Bank and its Affiliates. 

6.7 Notices of Material Agreements, Litigation and Defaults; Cooperation in
Litigation.

 

(a) Borrower shall promptly (and in any event within the time periods specified
below) provide written notice to Agent and each Lender that the following has
occurred:

(i) Within five (5) Business Days of Borrower becoming aware of the existence of
any Default or Event of Default;



16



 

(ii) Within five (5) Business Days of Borrower becoming aware of (or having
reason to believe any of the following are pending or threatened in writing) any
action, suit, proceeding or investigation by or against Borrower or any Credit
Party which involves the possibility of any judgment or liability of more than
One Million Dollars ($1,000,000) or that could result in a Material Adverse
Change, or which questions the validity of any of the Financing Documents, or
the other documents required thereby or any action to be taken pursuant to any
of the foregoing; and

(iii) (A) Within ten (10) Business Days of Borrower receiving or delivering any
notice of termination (due to a breach or default and not from termination in
accordance with its terms) or similar notice in connection with any Material
Agreement, and (B) together with delivery of the next Compliance Certificate,
the execution of any new Material Agreement and/or any new material amendment,
consent, waiver or other modification to any Material Agreement not previously
disclosed.  Documents required to be delivered pursuant to this Section
6.7(a)(iii) (to the extent any such documents are included in materials filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which Borrower posts such documents
or provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address. 

(b) Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clause (a).  From the date hereof and continuing through the termination of
this Agreement, Borrower shall, and shall cause each Credit Party to, make
available to Agent and each Lender, without expense to Agent or any Lender, each
Credit Party’s officers, employees and agents and books, to the extent that
Agent or any Lender may deem them reasonably necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Agent or any Lender
with respect to any Collateral or relating to a Credit Party.

6.8 Creation/Acquisition of Subsidiaries.  Borrower shall provide Agent with at
least ten (10)  Business Days (or such shorter period as Agent may accept in its
sole discretion) prior written notice of its intention to create or, to the
extent permitted pursuant to this Agreement, acquire a new Subsidiary.  Upon
such creation or, to the extent permitted hereunder, acquisition of any
Subsidiary, Borrower and such Subsidiary shall promptly (and in any event within
thirty (30)  days of such creation or acquisition or such longer period
determined by Agent) take all such action as may be reasonably required by Agent
or the Required Lenders to cause each such Subsidiary (other than a Restricted
Foreign Subsidiary) to either, in the discretion of the Required Lenders, become
a co-Borrower hereunder or to guarantee the Obligations of Borrower under the
Financing Documents and, in each case, grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower shall grant and pledge to Agent, for the ratable
benefit of the Lenders, a perfected security interest in the stock, units or
other evidence of ownership of each Subsidiary (the foregoing collectively, the
“Joinder Requirements”); provided that Borrower shall not be permitted to make
any Investment in such Subsidiary until such time as Borrower has satisfied the
Joinder Requirements. 

 

6.9 Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely for (a) transaction fees incurred in connection with the Financing
Documents, and (b) for working capital needs of Borrower and its
Subsidiaries.  No portion of the proceeds of the Credit Extensions will be used
for family, personal, agricultural or household use or to purchase Margin Stock.

 

6.10 Hazardous Materials; Remediation.

 

(a) If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Borrower or any other
Credit Party, such Borrower will cause, or direct the applicable Credit Party to
cause, the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets as is necessary to comply in
all material respects with all applicable Laws and to preserve the material
value of such real property or other assets.  Without limiting the generality of
the foregoing, each Borrower shall, and shall cause each other Credit Party to,
comply in all material respects with each applicable Law requiring the
performance at any real property by any Borrower or any other Credit Party of
activities in response to the release or threatened release of a Hazardous
Material.

(b) Borrower will provide Agent within thirty (30) days after written  demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient

17



 

funds are available to pay the cost of removing, treating and disposing of any
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established on any property as a result thereof, such
demand to be made, if at all, upon Agent’s determination that the failure to
remove, treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Change.

(c) If there is any conflict between this Section 6.10 and any environmental
indemnity agreement which is a Financing Document, the environmental indemnity
agreement shall govern and control.

6.11 Power of Attorney.  Each of the officers of Agent is hereby irrevocably
made, constituted and appointed the true and lawful attorney for each Borrower
(without requiring any of them to act as such) with full power of substitution
to do the following:  (a) after the occurrence and during the continuance of an
Event of Default, pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; (b) so
long as Agent has provided not less than three (3) Business Days’ prior written
notice to Borrower to perform the same and Borrower has failed to take such
action, (i) execute in the name of any Person comprising Borrower any schedules,
assignments, instruments, documents, and statements that Borrower is obligated
to give Agent under this Agreement or that Agent or any Lender deems necessary
to perfect or better perfect Agent’s security interest or Lien in any
Collateral, (ii) after the occurrence and during the continuance of an Event of
Default, do such other and further acts and deeds in the name of Borrower that
Agent may deem necessary or desirable to enforce, protect or preserve any
Collateral or its rights therein, including, but not limited to, to sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; and (iii) after the occurrence and during the
continuance of an Event of Default, (A) endorse the name of any Borrower upon
any and all checks, drafts, money orders, and other instruments for the payment
of money that are payable to Borrower; (B) make, settle, and adjust all claims
under Borrower’s insurance policies; (C) take any action any Credit Party is
required to take under this Agreement or any other Financing Document; (D)
transfer the Collateral into the name of Agent or a third party as the Code
permits; (E) exercise any rights and remedies described in this Agreement or the
other Financing Documents; and (F) do such other and further acts and deeds in
the name of Borrower that Agent may deem necessary or desirable to enforce its
rights with regard to any Collateral.

 

6.12 Further Assurances.  Borrower shall, and shall cause each Credit Party and
their Subsidiaries to, at its own cost and expense, promptly and duly take,
execute, acknowledge and deliver all such further acts, documents and assurances
as may from time to time be necessary or as Agent or Required Lenders may from
time to time reasonably request in order to carry out the intent and purposes of
the Financing Documents and the transactions contemplated thereby, including all
such actions to establish, create, preserve, protect and perfect a first
priority Lien (subject only to Permitted Liens) in favor of Agent for itself and
for the benefit Lenders on the Collateral (including Collateral acquired after
the date hereof), including on any and all assets of each Credit Party, whether
now owned or hereafter acquired (subject to the limitations set forth in the
Financing Documents).

 

6.13 Post-Closing Obligations.  Borrower shall, and shall cause each Credit
Party to, complete each of the post-closing obligations and/or deliver to Agent
each of the documents, instruments, agreements and information listed on the
Post-Closing Obligations Schedule attached hereto, on or before the date set
forth for each such item thereon (as the same may be extended by Agent in
writing in its sole discretion), each of which shall be completed or provided in
form and substance reasonably satisfactory to Agent and the Lenders.

 

6.14 Disclosure Schedule Updates.  Borrower shall deliver to Agent, together
with the each Compliance Certificate delivered with respect to the last month of
a calendar quarter under this Agreement,  an update to the Disclosure Schedule
correcting all outdated, inaccurate, incomplete or misleading information
therein.  With respect to any proposed updates to the Disclosure Schedule
involving Permitted Liens, Permitted Indebtedness or Permitted Investments,
Agent will replace the Disclosure Schedule attached hereto with such proposed
updates only if such updated information reflects transactions that are
otherwise expressly permitted by the definitions of, and limitations herein
pertaining to, Permitted Liens, Permitted Indebtedness or Permitted Investments
(it being understood that such updates will not be deemed to amend the
Disclosure Schedule as in effect on the Closing Date).  With respect to any
updates to the Disclosure Schedule involving matters other than those set forth
in the preceding sentence, Agent will replace the applicable portion of the
Disclosure Schedule attached hereto with such update upon Agent’s receipt and
approval thereof.

 



18



 

6.15 Intellectual Property and Licensing.

 

(a) Together with each Compliance Certificate required to be delivered pursuant
to Section 6.2(b) delivered with respect to the last month of a calendar
quarter, to the extent (i) Borrower acquires and/or develops any new Registered
Intellectual Property, (ii) Borrower enters into or becomes bound by any
additional in-bound license or sublicense agreement, any additional exclusive
out-bound license or sublicense agreement or other material agreement with
respect to rights in Intellectual Property (other than over-the-counter software
that is commercially available to the public), or (iii) there occurs any other
material change in Borrower’s Registered Intellectual Property, in-bound
licenses or sublicenses or exclusive out-bound licenses or sublicenses from that
listed on the Intangible Assets Schedule, together with such Compliance
Certificate, deliver to Agent an updated Intangible Assets Schedule reflecting
such updated information. 

(b) If Borrower obtains any Registered Intellectual Property, Borrower shall
promptly execute such documents and provide such other information (including,
without limitation, copies of applications) and take such other actions as Agent
shall request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Agent, for the ratable
benefit of Lenders, in the IP Proceeds pertaining thereto. 

(c) Borrower shall use commercially reasonable efforts to take such steps as
Agent requests to obtain the consent of, or waiver by, any person whose consent
or waiver is necessary for (x) all licenses or agreements to be deemed
“Collateral” and for Agent to have a security interest in it that might
otherwise be restricted or prohibited by Law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and (y) Agent
to have the ability in the event of a liquidation of any Collateral to dispose
of such Collateral in accordance with Agent’s rights and remedies under this
Agreement and the other Financing Documents.

(d) Borrower shall own, or be licensed to use or otherwise have the right to
use, all Material Intangible Assets subject to Permitted Licenses.  Borrower
shall cause all Registered Intellectual Property to be duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Change.  Borrower shall
at all times conduct its business without material infringement or claim of
infringement of any Intellectual Property rights of others.  Borrower shall (i)
protect, defend and maintain the validity and enforceability of its Material
Intangible Assets (ii) promptly advise Agent in writing of material
infringements of its Material Intangible Assets, or of a material claim of
infringement by Borrower on the Intellectual Property rights of others, in each
case to the extent Borrower has received written notice from a third party
thereof; and (iii) not allow any of Borrower’s Material Intangible Assets to be
abandoned, invalidated, forfeited or dedicated to the public or to become
unenforceable.  Borrower shall not become a party to, nor become bound by, any
material license or other agreement with respect to which Borrower is the
licensee that prohibits or otherwise restricts Borrower from granting a security
interest in Borrower’s interest in such license or agreement or other property.

6.16 Regulatory Reporting and Covenants.

 

(a) Borrower shall notify Agent and each Lender promptly, and in any event
within five (5) Business Days of receiving, becoming aware of or determining
that, (each, a “Regulatory Reporting Event” and collectively, the “Regulatory
Reporting Events”): 

(i) any Governmental Authority, specifically including the FDA is conducting or
has conducted (A) if applicable, any investigation of Borrower’s or its
Subsidiaries’ manufacturing facilities and processes for any Product (or any
investigation of the facility of a contract manufacturer engaged by Borrower or
is Subsidiaries in respect of a Product of which Borrower and/or its
Subsidiaries are aware), which has disclosed any material deficiencies or
violations of Laws and/or the Regulatory Required Permits related thereto or (B)
an investigation or review of any Regulatory Required Permit (other than routine
reviews in the Ordinary Course of Business associated with the renewal of a
Regulatory Required Permit),

(ii) any development, testing, and/or manufacturing of any Product should cease,



19



 

(iii) if a Product has been approved for marketing and sale, any marketing or
sales of such Product should cease or such Product should be withdrawn from the
marketplace,

(iv) any Regulatory Required Permit has been suspended, revoked, withdrawn or
adversely limited, modified or restricted,  

(v) adverse clinical test results have occurred with respect to any Product to
the extent that the Borrower reasonably determines that such results have or
could be reasonably be expected to result in a Material Adverse Change;

(vi) receipt by Borrower or any Subsidiary thereof from the FDA a warning
letter, Form FDA-483, “Untitled Letter,” other correspondence or notice setting
forth allegedly objectionable observations or alleged material violations of
laws and regulations enforced by the FDA, or any comparable correspondence from
any state or local authority responsible for regulating drug products and
establishments, or any comparable correspondence from any foreign counterpart of
the FDA, or any comparable correspondence from any foreign counterpart of any
state or local authority with regard to any Product or the manufacture,
processing, packing, or holding thereof;

(vii) any Product recalls or voluntary Product withdrawals from any market
(other than with respect to discrete batches or lots that are not material in
quantity or amount and are not made in conjunction with a larger recall) have
occurred, or

(viii) any significant failures in the manufacturing of any Product have
occurred such that the amount of such Product successfully manufactured in
accordance with all specifications thereof and the required payments to be made
to Borrower therefor in any month shall decrease significantly with respect to
the quantities of such Product and payments produced in the prior month.

Borrower shall provide to Agent or any Lender such further information
(including copies of such documentation) as Agent or any Lender shall reasonably
request with respect to any such Regulatory Reporting Event promptly, but in any
event within five (5) Business Days of, upon such request.

(b) Borrower shall have, and shall ensure that it and each of its Subsidiaries
has, each material Required Permit and other rights from, and have made all
declarations and filings with, all applicable Governmental Authorities, all
self-regulatory authorities and all courts and other tribunals necessary to
engage in all material respects in the ownership, management and operation of
the business or the assets of any Borrower and Borrowers shall take reasonable
actions to ensure that no Governmental Authority has taken action to limit,
suspend or revoke any such Required Permit.  Borrower shall ensure that all such
Required Permits are valid and in full force and effect and Borrowers are in
material compliance with the terms and conditions of all such Required Permits
in all material respects.

(c) Borrower will maintain in full force and effect, and free from restrictions,
probations, conditions or known conflicts which would materially impair the use
or operation of Borrowers’ business and assets, all material Required Permits
necessary under Healthcare Laws to carry on the business of Borrowers as it is
conducted on the Closing Date in all material respects.

(d) Borrower shall, and shall cause each Credit Party to, obtain and comply with
and, to the extent applicable, use commercially reasonable efforts to cause all
third parties to obtain and comply with, all Regulatory Required Permits at all
times issued or required to be issued by any Governmental Authority,
specifically including the FDA, with respect to such development, testing,
manufacture, marketing or sales of such Product by such Borrower as such
activities are at any such time being conducted by such Borrower.

(e) Borrowers will timely file or caused to be timely filed (after giving effect
to any extension duly obtained), all material notifications, reports,
submissions, material Required Permit renewals and reports required by
applicable Healthcare Laws (which reports will be materially accurate and
complete in all respects and not materially misleading in any respect and shall
not remain open or unsettled).



20



 

(f) In the event Borrower or any Credit Party obtains any new Regulatory
Required Permit or any information on the Required Permits Schedule becomes
outdated, inaccurate, incomplete or misleading, Borrower shall, together with
the next quarterly Compliance Certificate required to be delivered under this
Agreement after such event, provide Agent with an updated Required Permits
Schedule including such updated information.

(g) If, after the Closing Date, (i) Borrower determines to manufacture, sell,
develop, test or market any new Product (by itself or through a third party),
Borrower shall deliver prior written notice to Agent of such determination
(which shall include a brief description of such Product) and, together with
delivery of the next quarterly Compliance Certificate shall provide an updated
Intangible Assets Schedule,  Products Schedule and Required Permits Schedule
(and copies of such Required Permits as Agent may request) reflecting updates
related to such determination.

7. NEGATIVE COVENANTS

Borrower shall not do, nor shall it permit any Credit Party or any of its
Subsidiaries to do, any of the following:

7.1 Dispositions.  Convey, sell, abandon, lease, license, transfer, assign or
otherwise dispose of including by merger, allocation of assets (including
allocation of assets to any series of a limited liability company), division,
consolidation or amalgamation) (collectively, “Transfer”) all or any part of its
business or property, except for (a) sales, transfers or dispositions of
Inventory in the Ordinary Course of Business; (b) sales or abandonment of (i)
worn‑out, surplus or obsolete Equipment (ii) other Equipment that is no longer
used or useful in the business of Borrower with a fair salable value not to
exceed One Million Dollars ($1,000,000) in the aggregate per fiscal year for all
such Equipment Transferred pursuant to clauses (i) and (ii); (c) to the extent
constituting a Transfer, Permitted Liens; (d) to the extent they may constitute
a Transfer, the use of cash and Cash Equivalents to make Permitted Investments;
(e) Permitted Licenses, (f) Transfers of assets from any Subsidiary to
Borrower, (g) Transfers between Guarantors, (h) Transfers from Credit Parties to
Borrowers, (i) sales or discounting of delinquent accounts receivables in the
Ordinary Course of Business in an aggregate amount not to exceed One Million
Dollars ($1,000,000) in any fiscal year,  (j) the expiration, forfeiture,
invalidation, cancellation, or abandonment of Intellectual Property (other than
Material Intangible Assets) to the extent such Intellectual Property is no
longer used or useful in the business of Borrower, (k) mergers expressly
permitted under Section 7.3, (l) Transfers by Borrower of Intellectual Property
rights required under the Janssen License, and (m) so long as no Event of
Default has occurred and is continuing or would result therefrom, other
Transfers of tangible personal property in the Ordinary Course of Business with
a fair market value not to exceed One Million Dollars ($1,000,000) in the
aggregate for all such property per fiscal year.

 

7.2 Changes in Business, Management, Ownership or Business Locations.  (a)
Engage in, or permit any of its Subsidiaries to engage in, any business other
than the businesses currently engaged in by Borrower, such Credit Party or such
Subsidiary, as applicable, or reasonably related thereto or a reasonable
extension thereof; (b) liquidate or dissolve; provided that a Subsidiary that is
not a Credit Party may liquidate or dissolve so long as such Subsidiary
distributes its assets to a Credit Party upon such liquidation or dissolution;
(c) enter into any transaction or series of related transactions which would
result in a Change in Control unless the agreements with respect to such
transactions provide for, as a condition precedent to the consummation thereof,
either (x) the indefeasible payment in full of the Obligations or (y) the
consent of Agent and the Lenders; (d) fail to deliver within sixty (60) days (or
such longer time as approved by Agent) notice of the addition of any new offices
or business locations (other than locations with less than One Million Dollars
($1,000,000) of assets in the aggregate with respect to all such locations,
clinical trial sites or contract manufacturers), or of any new leases with
respect to existing offices or business locations, and a fully-executed Access
Agreement to Agent (except as otherwise provided below); (e) without at least
ten (10) Business Days’ prior written notice to Agent of its intention to take
such action and executing any and all documents, instruments and agreements and
taking any other actions which Agent may request after receiving such written
notice in order to protect and preserve the Liens, rights and remedies of Agent
with respect to the Collateral, (i) change its jurisdiction of organization
(provided that no Credit Party shall change its jurisdiction of organization to
a new country without Agent’s consent); (ii) change its organizational structure
or type; (iii) change its legal name; or (iv) change any organizational number
(if any) assigned by its jurisdiction of organization.  Notwithstanding the
foregoing in the case of subpart (d) above, provided that the applicable lease
or license agreement, or applicable law, does not grant to the landlord or
licensor any Lien upon intangible assets of the tenant or licensee, subpart (d)
shall not restrict leases or licenses for (i) such new or existing offices or
business locations (w) containing less than One Million Dollars

21



 

($1,000,000) in Borrower’s assets or property and not containing Borrower’s
Books, (x) located outside of the United States, (y) consisting of clinical
trial sites or (z) contract manufacturers; provided that Borrower’s corporate
headquarters shall, at all times (subject to Section 6.13), be subject to an
Access Agreement; and (ii) any new or existing business location constituting a
warehouse, consignee or bailee location that does not contain any of Borrower’s
Books and would not otherwise require an Access Agreement pursuant to the
criteria set forth in Section 4.2(e). 

 

7.3 Mergers and Consolidations.  Merge or consolidate with any other Person,
provided, however, that (a) a Borrower may merge or consolidate into another
Borrower, (b) a Guarantor may merge or consolidate into another Credit Party,
(c) a Restricted Foreign Subsidiary may merge or consolidate into another
Restricted Foreign Subsidiary and (d) a Subsidiary that is not a Credit Party
may merge or consolidate into a Credit Party, so long as, in each case of the
foregoing (a)-(d), (i) Borrower has provided Agent and the Lenders with prior
written notice of such transaction, (ii) if a Credit Party is a party thereto, a
Person already comprising a Credit Party shall be the surviving legal entity,
(iii)  if Protagonist Therapeutics is a party thereto, Protagonist Therapeutics
shall be the surviving legal entity, (iv) if a Borrower is a party thereto, the
Borrower shall be the surviving legal entity, (v) if a Credit Party is a party
thereto, the surviving Credit Party’s tangible net worth is not thereby
materially reduced, (vi) no Event of Default has occurred and is continuing
prior thereto or arises as a result therefrom and (vii) Borrower shall be in
compliance with the covenants set forth in this Agreement both before and after
giving effect to such transaction.

 

7.4 Indebtedness.  (a) Create, incur, assume, or be liable for any Indebtedness
other than Permitted Indebtedness or (b) purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness (other than with respect to the Obligations as described in
Section 2.3) prior to its scheduled maturity. 

 

7.5 Encumbrance.  (a) Create, incur, allow, or suffer any Lien on any of its
property, except for Permitted Liens, (b) permit any Collateral to fail to be
subject to the first priority security interest granted herein except for
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent, or (c) enter into any agreement, document, instrument or other
arrangement (except with or in favor of Agent) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or any Subsidiary’s property, except as is
otherwise permitted in the definition of “Permitted Liens” herein.

 

7.6 Maintenance of Collateral Accounts.  Maintain any Collateral Account, except
pursuant to the terms of Section 6.6 hereof.

 

7.7 Distributions; Investments and Acquisitions; Margin Stock.  

 

(a) Pay any dividends or make any distribution or payment (or set aside any
funds for payment) with respect to or redeem, retire or purchase or repurchase
any of its equity interests other than Permitted Distributions.

(b) directly or indirectly make any Investment (including, without limitation,
any additional Investment in any Subsidiary) other than Permitted Investments 

(c) directly or indirectly make any Acquisition other than Permitted
Acquisitions. 

(d) Without limiting the foregoing, Borrower shall not, and shall not permit any
of its Subsidiaries or any Credit Party to, purchase or carry Margin Stock.

7.8 Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of any Credit Party, except
for (a) transactions that are in the Ordinary Course of Business, upon fair and
reasonable terms that are no less favorable to Borrower than would be obtained
in an arm’s length transaction with a non-affiliated Person, (b) transactions
with Subsidiaries that are designated as a Borrower hereunder and that are not
otherwise prohibited by Article 7 of this Agreement, (c) transactions permitted
by Section

22



 

7.7(a) of this Agreement, (d) transactions constituting bona fide equity
financings for capital raising purposes not otherwise in contravention of this
Agreement, and (e) reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans and indemnification arrangements
approved by the relevant board of directors, board managers or equivalent
corporate body in the Ordinary Course of Business).

 

7.9 Subordinated Debt.  (a) Make or permit any payment (or set aside any funds
for payment) on, or any distribution in respect of, any Subordinated Debt,
except to the extent expressly permitted to be made pursuant to the terms of the
Subordination Agreement to which such Subordinated Debt is subject, or (b) amend
any provision in any document relating to the Subordinated Debt other than as
may be expressly permitted pursuant to the terms of any applicable Subordination
Agreement to which such Subordinated Debt is subject. 

 

7.10 Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended or
undertake as one of its important activities extending credit to purchase or
carry Margin Stock, or use the proceeds of any Credit Extension for that
purpose; (i) fail, or permit any ERISA Affiliate to fail, to meet “minimum
funding standards” (as defined in Section 412 of the Internal Revenue Code or
Section 302 of ERISA), whether or not waived, (ii) permit (with respect to any
Credit Party, any Subsidiary of any Credit Party or any ERISA Affiliate thereof)
a “reportable event” as defined in Section 4043(c) of ERISA (or the regulations
issued thereunder) (other than an event for which the 30-day notice requirement
is waived) to occur, (iii) engage in any “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Internal Revenue Code
that could reasonably be expected to result in liability in excess of One
Million ($1,000,000) in the aggregate or that could reasonably be expected to
result in a Material Adverse Change; (iv) fail to comply with the Federal Fair
Labor Standards Act that could result in liability in excess of One Million
($1,000,000) in the aggregate or that could reasonably be expected to result in
a Material Adverse Change; (v) permit (with respect to any Credit Party, any
Subsidiary of any Credit Party or any ERISA Affiliate thereof) the withdrawal
from participation in any Pension Plan, or (vi) incur, or permit any Credit
Party, any Subsidiary of any Credit Party or any ERISA Affiliate thereof to
incur, any liability under Title IV of ERISA (other than for PBGC premiums due
but not delinquent under Section 4007 of ERISA).

 

7.11 Amendments to Organization Documents and Material Agreements.  Amend,
modify or waive any provision of (a) any Material Agreement in a manner that is
materially adverse to Borrower or any of its Subsidiaries, that is adverse to
Agent or any Lender, that pertains to rights to assign or grant a security
interest in such Material Agreement or that could or could reasonably be
expected to result in a Material Adverse Change, or (b) any of its
organizational documents (other than a change in registered agents, or a change
that could not adversely affect the rights of Agent or the Lenders hereunder,
but, for the avoidance of doubt, under no circumstances a change of its name,
type of organization or jurisdiction of organization), in each case, without the
prior written consent of Agent.  Borrower shall provide to Agent copies of all
amendments, waivers and modifications of any Material Agreement or
organizational documents in accordance with Section 6.7(a)(iii).

 

7.12 Compliance with Anti-Terrorism Laws.  Directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists.  Borrower shall immediately notify Agent if Borrower
has knowledge that Borrower or any Subsidiary or Affiliate is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.  Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and its principals, which
information includes the name and address of Borrower and its principals and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws.

 



23



 

7.13 Restricted Foreign Subsidiaries.

(a) Borrower shall not permit, at any time, the cash and Cash Equivalents held
by all Restricted Foreign Subsidiaries to exceed Ten Million Dollars
($10,000,000) (or the equivalent thereof in any foreign currency), in the
aggregate. 

(b) No Restricted Foreign Subsidiary shall own, or have an exclusive license in
respect of, any Material Intangible Assets.

(c) No Credit Party shall Transfer any asset (including any Intellectual
Property) to or make any Investment in any Restricted Foreign Subsidiary other
than Investments of cash and Cash Equivalents permitted to be made pursuant to
clause (f) of the definition of “Permitted Investment”. 

(d) No Borrower will, or will permit any Subsidiary, to commingle any of its
assets (including any bank accounts, cash or Cash Equivalents) with the assets
of any Person other than a Credit Party.

7.14 Fiscal Year.  No Credit Party shall change its fiscal year end unless
otherwise previously consented to in writing by Agent.

8.



RESERVED

9.



FINANCIAL COVENANTS

9.1 Minimum Cash.    Borrower shall not permit Borrower Unrestricted Cash at any
time during the term of this Agreement to be less than an amount equal to thirty
five percent (35%) the aggregate principal amount of all Credit Extensions
outstanding at such time.    A breach of the covenant contained in this Section
9.1 shall be deemed to have occurred as of the date on which such breach
occurred, regardless of when the financial statements or Compliance Certificate
reflecting such breach are delivered to Agent. 

 

9.2 Evidence of Compliance.  Borrower shall furnish to Agent, a Compliance
Certificate in accordance with Section 6.2(b) as evidence of Borrower compliance
with the covenants in this Article 9. The Compliance Certificate shall include,
without limitation, (i) a statement and report, on a form approved by Agent,
detailing Borrower’s calculations, (ii) the monthly cash and Cash Equivalents of
Borrower and Borrower and its consolidated Subsidiaries and, if requested by
Agent, bank statements and (iii) if reasonably requested by Agent, back-up
documentation (including, without limitation, invoices, receipts and other
evidence of costs incurred during such quarter as Agent shall reasonably
require) evidencing the propriety of the calculations.

 

10. EVENTS OF DEFAULT

10.1 Events of Default.  The occurrence of any of the following conditions
and/or events, whether voluntary or involuntary, by operation of law or
otherwise, shall constitute an “Event of Default” and Credit Parties shall
thereupon be in default under this Agreement and each of the other Financing
Documents:

 

(a) Borrower fails to (i) make any payment of principal or interest on any
Credit Extension on its due date, or (ii) pay any other Obligations within three
(3) Business Days after such Obligations are due and payable (which three (3)
Business Day grace period shall not apply to payments due on the Maturity Date
or the date of acceleration pursuant to Section 10.2 hereof).

(b) any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within
thirty (30)  days after the earlier of (i) the date of receipt by any Borrower
of notice from Agent or the Required Lenders of such default, or (ii) the date
an officer of such Credit Party becomes aware, or through the exercise of
reasonable diligence should have become aware, of such default;  



24



 

(c) any Credit Party defaults in the performance of or compliance with any term
contained in Section 6.2, 6.4, 6.5, 6.6, 6.7(a), 6.8, 6.9, 6.10, 6.13, 6.15,
6.16, Article 7 or Article 9;    

(d) any representation, warranty, certification or statement made by any Credit
Party or any other Person acting for or on behalf of a Credit Party (i) in any
Financing Document or in any certificate, financial statement or other document
delivered pursuant to any Financing Document, or (ii) to induce Agent and/or
Lenders to enter into this Agreement or any Financing Document is incorrect in
any respect (or in any material respect if such representation, warranty,
certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);

(e) (i)(A) any Credit Party materially defaults under or materially breaches any
Material Agreement (after any applicable grace period contained therein and such
default or breach is not effectively and permanently cured or waived by the
applicable counterparties to such Material Agreement within ten (10) Business
Days of the occurrence of such default or breach), (B) a Material Agreement
shall be terminated by a third party or parties party thereto prior to the
expiration thereof and such termination could reasonably be expected to result
in a Material Adverse Change, or (C) there is a loss of a material right of a
Credit Party under any Material Agreement to which it is a party, which loss
could reasonably be expected to result in a Material Adverse Change, (ii) (A)
any Credit Party or any Subsidiary of a Credit Party fails to make (after any
applicable grace period) any payment when due (whether due because of scheduled
maturity, required prepayment provisions, acceleration, demand or otherwise) on
any Indebtedness (other than the Obligations) of such Credit Party or such
Subsidiary having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than One Million Dollars
($1,000,000) (“Material Indebtedness”), (B) any other event shall occur or
condition shall exist under any contractual obligation relating to any such
Material Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required payment), prior to the
stated maturity thereof, (iii) the occurrence of any breach or default under any
terms or provisions of any Subordinated Debt Document or under any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations, or
the occurrence of any event requiring the prepayment of any Subordinated Debt,
or the delivery of any notice with respect to any Subordinated Debt or pursuant
to any Subordination Agreement that triggers the start of any standstill or
similar period under any Subordination Agreement, or (iv) any Borrower makes any
payment on account of any Indebtedness that has been subordinated to any of the
Obligations, other than payments specifically permitted by the terms of such
subordination agreement; 

(f) (i) any Credit Party or any Subsidiary of a Credit Party shall generally not
pay its debts as such debts become due, shall admit in writing its inability to
pay its debts generally, shall make a general assignment for the benefit of
creditors, or shall cease doing business as a going concern, (ii) any proceeding
shall be instituted by or against any Credit Party or any Subsidiary of a Credit
Party in any jurisdiction seeking to adjudicate it a bankrupt or insolvent or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, composition of it or its debts or any similar order, in each
case under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or seeking the entry of an order for relief or the appointment
of a custodian, receiver, trustee, conservator, liquidating agent, liquidator,
other similar official or other official with similar powers, in each case for
it or for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Credit
Party or such Subsidiary, either such proceedings shall remain undismissed or
unstayed for a period of forty-five (45) days or more or any action sought in
such proceedings shall occur or (iii) any Credit Party or any Subsidiary of
a Credit Party shall take any corporate or similar action or any other action to
authorize any action described in clause (i) or (ii) above;

(g) (i) the service of process seeking to attach, execute or levy upon, seize or
confiscate any Collateral Account, any Intellectual Property with an
estimated value in excess of One Million Dollars ($1,000,000) (including any
Material Intangible Assets), or any funds of any Credit Party on deposit with
Agent, any Lender or any Affiliate of Agent or any Lender, or (ii) a notice of
lien, levy, or assessment is filed against any assets of a Credit Party with an
estimated value in excess of Five Hundred Thousand Dollars ($500,000) by any
government agency, and the same under subclauses (i) and (ii) hereof are not
discharged or stayed (whether through the posting of a bond or

25



 

otherwise) prior to the earlier to occur of thirty  (30) days after the
occurrence thereof or such action becoming effective;

(h) (i) any court order enjoins, restrains, or prevents a Credit Party from
conducting any material part of its business, (ii) the institution by any
Governmental Authority of criminal proceedings against any Credit Party or any
Subsidiary of a Credit Party, or (iii) one or more judgments or orders for the
payment of money (not paid or fully covered by insurance and as to which the
relevant insurance company has acknowledged coverage in writing) aggregating in
excess of than One Million Dollars ($1,000,000) shall be rendered against any or
all Credit Parties or their Subsidiaries and either (A) enforcement proceedings
shall have been commenced and not effectively stayed by any creditor upon any
such judgments or orders, or (B) there shall be any period of twenty (20)
consecutive days during which a stay of enforcement of any such judgments or
orders, by reason of a pending appeal, bond or otherwise, shall not be in
effect;

(i) any Lien created by any of the Financing Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens and
other than solely as a result of any action or inaction of Agent or Lenders
provided that such action or inaction is not caused by a Credit Party’s failure
to comply with the terms of the Financing Documents, or any Credit Party shall
so assert; any provision of any Financing Document shall fail to be valid and
binding on, or enforceable against, a Credit Party, or any Credit Party shall so
assert;

(j) a Change in Control occurs;

(k) any Required Permit shall have been (i) revoked, rescinded, suspended,
modified in a materially adverse manner or not renewed in the Ordinary Course of
Business for a full term, or (ii) subject to any decision by a Governmental
Authority that designates a hearing with respect to any applications for renewal
of any of such Required Permit or that could reasonably be expected to result in
the Governmental Authority taking any of the actions described in clause (i)
above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change with respect to clauses (i) and (ii);

(l) (i) the voluntary withdrawal or institution of any action or proceeding by
the FDA or similar Governmental Authority to order the withdrawal of any Product
or Product category from the market or to enjoin Borrower or its Subsidiaries
from manufacturing, marketing, selling or distributing any Product or Product
category, in each case, which results in or could reasonably be expected to
result in a Material Adverse Change, (ii) the institution of any action or
proceeding by any DEA, FDA, or any other Governmental Authority to revoke,
suspend, reject, withdraw, limit, or restrict any Regulatory Required Permit
held by Borrower, its Subsidiaries or any representative of Borrower or its
Subsidiaries, which, in each case, results in or could reasonably be expected to
result in Material Adverse Change,  or (iii) the commencement of any enforcement
action against Borrower, its Subsidiaries or any representative of Borrower or
its Subsidiaries (with respect to the business of Borrower or its Subsidiaries)
by DEA, FDA, or any other Governmental Authority which results in or could
reasonably be expected to result in a Material Adverse Change.

(m) Protagonist Therapeutics’ equity securities fail to remain registered with
the SEC and listed for trading on the NASDAQ Stock Market; or

(n) the occurrence of any fact, event or circumstance that results in a Material
Adverse Change.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

10.2 Rights and Remedies.

 

(a) Upon the occurrence and during the continuance of an Event of Default, Agent
may, and at the written direction of the Required Lenders shall, without notice
or demand, do any or all of the following: (i)

26



 

deliver notice of the Event of Default to Borrower, (ii) by notice to any
Borrower declare all Obligations immediately due and payable (but if an Event of
Default described in Section 10.1(f) occurs all Obligations shall be immediately
due and payable without any action by Agent or the Lenders), or (iii) by notice
to any Borrower suspend or terminate the obligations, if  any, of the Lenders to
advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between any Credit Party and Agent and/or the Lenders
(but if an Event of Default described in Section 10.1(f) occurs all obligations,
if any, of the Lenders to  advance money or extend credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Agent
and/or the Lenders shall be immediately terminated without any action by Agent
or the Lenders).

(b) Without limiting the rights of Agent and the Lenders set forth in Section
10.2(a) above, upon the occurrence and during the continuance of an Event of
Default, Agent shall have the right, without notice or demand, to do any or all
of the following:

(i) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, and foreclose upon and/or sell, lease or liquidate, the
Collateral, in whole or in part;

(ii) apply to the Obligations (A) any balances and deposits of any Credit Party
that Agent or any Lender or any Affiliate of Agent or a Lender holds or
controls, or (B) any amount held or controlled by Agent or any Lender or any
Affiliate of Agent or a Lender owing to or for the credit or the account of any
Credit Party;

(iii) settle, compromise or adjust and grant releases with respect to disputes
and claims directly with Account Debtors for amounts on terms and in any order
that Agent considers advisable, notify any Person owing any Credit Party money
of Agent’s security interest in such funds, and verify the amount of such
Account;

(iv) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates.  Agent may also render any or all of the Collateral unusable at a
Credit Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

(v) pay, purchase, contest, or compromise any Lien which appears to be prior or
superior to its security interest and pay all expenses incurred;

(vi) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral.  Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, upon the occurrence
and during the continuance of an Event of Default, without charge, Borrower’s
labels, patents, copyrights, mask works, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral (and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof) and, in connection with Agent’s exercise of its rights under this
Article 10, Borrower’s rights under all licenses and all franchise agreements
shall be deemed to inure to Agent for the benefit of the Lenders, subject to any
rights of third party licensors and licensees, as applicable;

(vii) place a “hold” on any account maintained with Agent or the Lenders or any
Affiliate of Agent or a Lender and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral;

(viii) demand and receive possession of the Books of Borrower and the other
Credit Parties; and



27



 

(ix) exercise all other rights and remedies available to Agent under the
Financing Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

10.3 Notices.  Any notice that Agent is required to give to a Credit Party under
the UCC of the time and place of any public sale or the time after which any
private sale or other intended disposition of the Collateral is to be made shall
be deemed to constitute reasonable notice if such notice is given in accordance
with this Agreement at least ten (10) days prior to such action.

 

10.4 Protective Payments.  If any Credit Party fails to pay or perform any
covenant or obligation under this Agreement or any other Financing Document,
Agent may pay or perform such covenant or obligation, and all amounts so paid by
Agent are Protective Advances and immediately due and payable, bearing interest
at the then highest applicable rate for the Credit Facilities hereunder, and
secured by the Collateral.  No such payments or performance by Agent shall be
construed as an agreement to make similar payments or performance in the future
or constitute Agent’s waiver of any Event of Default.

 

10.5 Liability for Collateral No Waiver; Remedies Cumulative.  So long as Agent
and the Lenders comply with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Agent
and the Lenders, Agent and the Lenders shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.  Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Financing Document shall not waive, affect, or diminish
any right of Agent thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
Agent and then is only effective for the specific instance and purpose for which
it is given.  Agent’s rights and remedies under this Agreement and the other
Financing Documents are cumulative.  Agent has all rights and remedies provided
under the Code, by Law, or in equity.  Agent’s exercise of one (1) right or
remedy is not an election, and Agent’s waiver of any Event of Default is not a
continuing waiver.  Agent’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

 

10.6 Application of Payments and Proceeds.  Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (i) Borrower, for itself and the other
Credit Parties, irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower of all or any part of the Obligations, and, as between
Borrower and the Credit Parties on the one hand and Agent and the Lenders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(ii) unless Agent and the Lenders shall agree otherwise, the proceeds of any
sale of, or other realization upon all or any part of the Collateral shall be
applied: first, to the Protective Advances; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of the Credit Parties owing to
Agent or any Lender under the Financing Documents.  Borrower shall remain fully
liable for any deficiency.  Any balance remaining shall be delivered to Borrower
or to whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  Unless Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.

 

10.7 Waivers.

 

(a) Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents and hereby
ratifies and confirms whatever Agent or the Lenders may do in this regard; (ii)
all rights to notice and a hearing prior to Agent’s or any Lender’s entry upon
the premises of a

28



 

Borrower, the taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws.  Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.

(b) Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by any Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

(c) To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Credit Facilities or to any subsequent disbursement of Credit Extensions,
such acquiescence shall not be deemed to constitute a waiver by Agent or any
Lender of such requirements with respect to any future Credit Extensions and
Agent may at any time after such acquiescence require Borrower to comply with
all such requirements.  Any forbearance by Agent or a Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Credit Facilities, shall not be a waiver of or preclude the exercise of any
right or remedy nor shall it serve as a novation of the Financing Documents or
as a reinstatement of the Obligations or a waiver of such right of acceleration
or the right to insist upon strict compliance of the terms of the Financing
Documents.  Agent’s or any Lender’s acceptance of payment of any sum secured by
any of the Financing Documents after the due date of such payment shall not be a
waiver of Agent’s and such Lender’s right to either require prompt payment when
due of all other sums so secured or to declare a default for failure to make
prompt payment.  The procurement of insurance or the payment of taxes or other
Liens or charges by Agent as the result of an Event of Default shall not be a
waiver of Agent’s right to accelerate the maturity of the Obligations, nor shall
Agent’s receipt of any condemnation awards, insurance proceeds, or damages under
this Agreement operate to cure or waive any Credit Party’s default in payment of
sums secured by any of the Financing Documents.

(d) Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and the Lenders shall not be subject to any “one action”
or “election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or the Lenders shall remain in full
force and effect until Agent or the Lenders have exhausted all remedies against
the Collateral and any other properties owned by Borrower and the Financing
Documents and other security instruments or agreements securing the Obligations
have been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrower’s obligations under the Financing Documents.

(e) Neither Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Obligations.  Nothing contained herein or
in any other Financing Document shall be construed as requiring Agent or any
Lender to resort to any part of the Collateral for the satisfaction of any of
Borrower’s obligations under the Financing Documents in preference or priority
to any other Collateral, and Agent may seek satisfaction out of all of the
Collateral or any part thereof, in its absolute discretion in respect of
Borrower’s obligations under the Financing Documents.  To the fullest extent
permitted by law, each Borrower, for itself and its successors and assigns,
waives in the event of foreclosure of any or all of the Collateral any equitable
right otherwise available to any Credit Party which would require the separate
sale of any of the Collateral or require Agent or the Lenders to exhaust their
remedies against any part of the Collateral before proceeding against any other
part of the Collateral; and further in the event of such foreclosure each
Borrower does hereby expressly consent to and authorize, at the option of Agent,
the foreclosure and sale either separately or together of each part of the
Collateral.



29



 

10.8 Injunctive Relief.  The parties acknowledge and agree that, in the event of
a breach or written threatened breach of any Credit Party’s obligations under
any Financing Documents, Agent and the Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section 10.8 as if this Section 10.8 were a part of each Financing
Document executed by such Credit Party.

 

11.



NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Financing Document must be in writing
and shall be deemed to have been validly served, given, or delivered: (a) upon
the earlier of actual receipt and three (3) Business Days after deposit in the
U.S. mail, first class, registered or certified mail return receipt requested,
with proper postage prepaid; (b) upon transmission, when sent by electronic mail
(if an email address is specified herein) or facsimile transmission; (c) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid; or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Any of Agent, a  Lender or
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Article 11.

If to Borrower:

Protagonist Therapeutics, Inc.

7707 Gateway Boulevard

Suite 140

Newark, CA 94560

Attn: Don Kalkofen

Email: d.kalkofen@ptgx-inc.com

If to Agent or to MidCap (or any of its Affiliates or Approved Funds) as a
Lender:

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Protagonist transaction

Fax:  301-941-1450

Email:  notices@midcapfinancial.com

With a copy to:

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Legal

Fax:  301-941-1450

Email:  legalnotices@midcapfinancial.com

If to any Lender other than MidCap: at the address set forth on the signature
pages to this Agreement or provided as a notice address for such in connection
with any assignment hereunder.



30



 

12.



CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

12.1 THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER FINANCING
DOCUMENT (EXCLUDING THOSE FINANCING DOCUMENTS THAT BY THEIR OWN TERMS ARE
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION), AND THE RIGHTS,
REMEDIES AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR SUCH
FINANCING DOCUMENT (EXCLUDING THOSE FINANCING DOCUMENTS THAT BY THEIR OWN TERMS
ARE EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION), THE RELATIONSHIP OF
THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES
OF THE PARTIES AND ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).  NOTWITHSTANDING THE
FOREGOING, AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH AGENT AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO THE JURISDICTION OF THE
FEDERAL AND STATE COURTS LOCATED IN THE STATE OF NEW YORK AND ANY SUCH OTHER
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in ARTICLE 11 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mail, proper postage prepaid.

12.2  

(a) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND THE
LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

(b) IN THE EVENT THAT ANY SUCH ACTION IS COMMENCED OR MAINTAINED IN ANY COURT IN
THE STATE OF CALIFORNIA, AND THE WAIVER OF JURY TRIAL SET FORTH IN THE SECTION
ABOVE IS NOT ENFORCEABLE, AND EACH PARTY TO SUCH ACTION DOES NOT SUBSEQUENTLY
WAIVE IN AN EFFECTIVE MANNER UNDER CALIFORNIA LAW ITS RIGHT TO A TRIAL BY JURY,
THE PARTIES HERETO HEREBY ELECT TO PROCEED AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE ITEMS SPECIFIED IN CLAUSE (II) BELOW, ANY
CONTROVERSY, DISPUTE OR CLAIM (EACH, A “CONTROVERSY”) BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT
WILL BE RESOLVED BY A REFERENCE PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF
SECTIONS 638, ET SEQ. OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, OR THEIR
SUCCESSOR SECTIONS, WHICH SHALL CONSTITUTE THE EXCLUSIVE REMEDY FOR THE
RESOLUTION OF ANY CONTROVERSY, INCLUDING WHETHER THE CONTROVERSY IS SUBJECT TO

31



 

THE REFERENCE PROCEEDING.  EXCEPT AS OTHERWISE PROVIDED ABOVE, VENUE FOR THE
REFERENCE PROCEEDING WILL BE IN ANY COURT IN WHICH VENUE IS APPROPRIATE UNDER
APPLICABLE LAW (THE “COURT”).

(ii) THE MATTERS THAT SHALL NOT BE SUBJECT TO A REFERENCE PROCEEDING ARE THE
FOLLOWING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY; (B) EXERCISE OF SELF HELP REMEDIES (INCLUDING SET-OFF); (C)
APPOINTMENT OF A RECEIVER; AND (D) TEMPORARY, PROVISIONAL OR ANCILLARY REMEDIES
(INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING
ORDERS OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF
ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN
CLAUSES (A) AND (B) OR TO SEEK OR OPPOSE FROM A COURT OF COMPETENT JURISDICTION
ANY OF THE ITEMS DESCRIBED IN CLAUSES (C) AND (D).  THE EXERCISE OF, OR
OPPOSITION TO, ANY OF THOSE ITEMS DOES NOT WAIVE THE RIGHT OF ANY PARTY TO A
REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT.

(iii) THE REFEREE SHALL BE A RETIRED JUDGE OR JUSTICE SELECTED BY MUTUAL WRITTEN
AGREEMENT OF THE PARTIES.  IF THE PARTIES DO NOT AGREE WITHIN TEN (10) DAYS OF A
WRITTEN REQUEST TO DO SO BY ANY PARTY, THEN, UPON REQUEST OF ANY PARTY, THE
REFEREE SHALL BE SELECTED BY THE PRESIDING JUDGE OF THE COURT (OR HIS OR HER
REPRESENTATIVE).  A REQUEST FOR APPOINTMENT OF A REFEREE MAY BE HEARD ON AN EX
PARTE OR EXPEDITED BASIS, AND THE PARTIES AGREE THAT IRREPARABLE HARM WOULD
RESULT IF EX PARTE RELIEF IS NOT GRANTED.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT THAT WHEN ANY
PARTY SO REQUESTS, A COURT REPORTER WILL BE USED AT ANY HEARING CONDUCTED BEFORE
THE REFEREE, AND THE REFEREE WILL BE PROVIDED A COURTESY COPY OF THE
TRANSCRIPT.  THE PARTY MAKING SUCH A REQUEST SHALL HAVE THE OBLIGATION TO
ARRANGE FOR THE COURT REPORTER.  SUBJECT TO THE REFEREE’S POWER TO AWARD COSTS
TO THE PREVAILING PARTY, THE CREDIT PARTIES WILL PAY THE COST OF THE REFEREE AND
ALL COURT REPORTERS.

(v) THE REFEREE SHALL BE REQUIRED TO DETERMINE ALL ISSUES IN ACCORDANCE WITH
EXISTING APPLICABLE CASE LAW AND STATUTORY LAW.  THE RULES OF EVIDENCE
APPLICABLE TO PROCEEDINGS AT LAW IN THE COURT WILL BE APPLICABLE TO THE
REFERENCE PROCEEDING.  THE REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL
AS LEGAL RELIEF, ENTER EQUITABLE ORDERS THAT WILL BE BINDING ON THE PARTIES AND
RULE ON ANY MOTION THAT WOULD BE AUTHORIZED IN A COURT PROCEEDING.  THE REFEREE
SHALL ISSUE A DECISION AT THE CLOSE OF THE REFERENCE PROCEEDING WHICH DISPOSES
OF ALL CLAIMS OF THE PARTIES THAT ARE THE SUBJECT OF THE REFERENCE
PROCEEDING. PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 644, SUCH
DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT OR AN ORDER IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT AND ANY SUCH DECISION WILL
BE FINAL, BINDING AND CONCLUSIVE.  THE PARTIES RESERVE THE RIGHT TO APPEAL FROM
THE FINAL JUDGMENT OR ORDER OR FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY
THE REFEREE.  THE PARTIES RESERVE THE RIGHT TO FINDINGS OF FACT, CONCLUSIONS OF
LAWS, A WRITTEN STATEMENT OF DECISION, AND THE RIGHT TO MOVE FOR A NEW TRIAL OR
A DIFFERENT JUDGMENT, WHICH NEW TRIAL, IF GRANTED, IS ALSO TO BE A REFERENCE
PROCEEDING UNDER THIS PROVISION.

(vi) NEITHER THE INCLUSION OF THIS SECTION 12.2(b), NOR ANY REFERENCE TO
CALIFORNIA LAW CONTAINED HEREIN SHALL BE DEEMED TO AFFECT OR LIMIT IN

32



 

ANY WAY THE PARTIES’ CHOICE OF NEW YORK LAW OR IMPLY THAT THE CREDIT PARTIES
HAVE AGREED TO VENUE IN CALIFORNIA

12.3 California Waiver. 

 

(a) BY SIGNING BELOW, EACH BORROWER WAIVES ANY RIGHT, UNDER CALIFORNIA CIVIL
CODE SECTION 2954.10 OR OTHERWISE, TO PREPAY ANY PORTION OF THE OUTSTANDING
PRINCIPAL BALANCE UNDER THIS AGREEMENT WITHOUT A PREPAYMENT FEE.  EACH BORROWER
ACKNOWLEDGES THAT PREPAYMENT OF THE PRINCIPAL BALANCE MAY RESULT IN AGENT AND/OR
A LENDER INCURRING ADDITIONAL LOSSES, COSTS, EXPENSES AND LIABILITIES, INCLUDING
LOST REVENUE AND LOST PROFITS.  EACH BORROWER THEREFORE AGREES TO PAY A
PREPAYMENT FEE AND HEREIN IF ANY PRINCIPAL AMOUNT IS PREPAID, WHETHER
VOLUNTARILY OR BY REASON OF ACCELERATION, INCLUDING ACCELERATION UPON ANY SALE
OR OTHER TRANSFER OF ANY INTEREST IN THE COLLATERAL.EACH BORROWER FURTHER AGREES
THAT AGENT’S AND EACH LENDER’S WILLINGNESS TO OFFER THE INTEREST RATE DESCRIBED
HEREIN TO BORROWER IS SUFFICIENT AND INDEPENDENT CONSIDERATION, GIVEN INDIVIDUAL
WEIGHT BY AGENT AND THE LENDERS FOR THIS WAIVER.  EACH BORROWER UNDERSTANDS THAT
AGENT AND THE LENDERS WOULD NOT OFFER SUCH AN INTEREST RATE TO THE BORROWER
ABSENT THIS WAIVER.

(b) California Waiver; No Hearing Required.  Each Borrower waives any right or
defense it may have at Law or equity, including California Code of Civil
Procedure Section 580a, to a fair market value hearing or action to determine a
deficiency judgment after a foreclosure.

(c) Borrower Acknowledgment.  California Civil Code Section 2955.5(a) provides
as follows: “No lender shall require a borrower, as a condition of receiving or
maintaining a loan secured by real property, to provide hazard insurance
coverage against risks to the improvements on that real property in an amount
exceeding the replacement value of the improvements on the property.” For
purposes of the foregoing, (i) the term “hazard insurance coverage” means
insurance against losses caused by perils which are commonly covered in policies
described as a “Homeowner’s Policy,” “General Property Form,” “Guaranteed
Replacement Cost Insurance,” “Special Building Form,” “Standard Fire,” “Standard
Fire with Extended Coverage,” “Standard Fire with Special Form Endorsement,” or
comparable insurance coverage to protect the real property against loss or
damage from fire and other perils covered within the scope of a standard
extended coverage endorsement, and (ii) the term “Improvements” means buildings
or structures attached to the real property.  Each Borrower acknowledges having
received this disclosure prior to execution of the Financing Documents to be
delivered by Borrower in connection with the Credit Facilities.

13.



GENERAL PROVISIONS

13.1 Successors and Assigns.

 

(a) This Agreement binds and is for the benefit of the successors and permitted
assigns of each party.  Borrower may not assign this Agreement or any rights or
obligations under it without Agent’s prior written consent (which may be granted
or withheld in Agent’s discretion).Any Lender may at any time assign to one (1)
or more Eligible Assignees all or any portion of such Lender’s Applicable
Commitment and/or Credit Extensions, together with all related obligations of
such Lender hereunder.  Borrower and Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned until Agent shall have received and accepted an effective assignment
agreement in form and substance acceptable to Agent, executed, delivered and
fully completed by the applicable parties thereto, and shall have received such
other information regarding such Eligible Assignee as Agent reasonably shall
require.  Notwithstanding anything set forth in this Agreement to the contrary,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, however, that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. If requested by Agent, Borrower
agrees to (i) execute any documents reasonably required to effectuate and
acknowledge each assignment of an Applicable Commitment or Credit Extension to
an assignee hereunder, (ii) make Borrower’s

33



 

management available to meet with Agent and prospective participants and
assignees of Applicable Commitments or Credit Extensions and (iii) assist Agent
or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of an Applicable
Commitment or Credit Extension reasonably may request.

(b) From and after the date on which the conditions described above have been
met, (i) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such assignment agreement, shall have the rights and
obligations of a Lender hereunder, and (ii) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
assignment agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination).  Upon the request of the
Eligible Assignee (and, as applicable, the assigning Lender) pursuant to an
effective assignment agreement, each Borrower shall execute and deliver to Agent
for delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
secured notes in the aggregate principal amount of the Eligible Assignee’s
Credit Extensions or Applicable Commitments (and, as applicable, secured
promissory notes in the principal amount of that portion of the principal amount
of the Credit Extensions or Applicable Commitments retained by the assigning
Lender).

(c) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at its offices located in Bethesda, Maryland a copy of each assignment
agreement delivered to it and a Register for the recordation of the names and
addresses of each Lender, and the commitments of, and principal amount (and
stated interest) of the Credit Extensions owing to, such Lender pursuant to the
terms hereof (the “Register”). The entries in such Register shall be conclusive,
absent manifest error, and Borrower, Agent and the Lenders may treat each Person
whose name is recorded therein pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Such Register shall be available for inspection by Borrower and any
Lender, at any reasonable time upon reasonable prior notice to Agent. Each
Lender that sells a participation shall, acting solely for this  purpose as an
agent of Borrower maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Obligations (each, a “Participant Register”). The
entries in the Participant Registers shall be conclusive, absent manifest error.
Each Participant Register shall be available for inspection by Borrower and
Agent at any reasonable time upon reasonable prior notice to the applicable
Lender; provided that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a participant register.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Credit Extensions (including any Secured Promissory Notes evidencing such Credit
Extensions) are intended to be registered obligations, the right, title and
interest of the Lenders and their assignees in and to such Credit Extensions
shall be transferable only upon notation of such transfer in the Register (or an
applicable Participant Register) and no assignment thereof shall be effective
until recorded therein.  It is intended that this Agreement be construed so that
the Credit Extensions are at all times maintained in “registered form” within
the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the IRC and Section
5f.103-1(c) of the United States Treasury Regulations.

13.2 Indemnification.

 

(a) Borrower hereby agrees to promptly pay (i) (A) all reasonable and documented
costs and expenses of Agent and Lenders (including, without limitation, the
costs, expenses and reasonable fees of counsel to, and independent appraisers
and consultants retained by, Agent) in connection with the examination, review,
due diligence investigation, documentation, negotiation, closing and syndication
of the transactions contemplated by the Financing Documents, and in connection
with the continued administration of the Financing Documents including (1) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (2) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence,

34



 

organization and good standing of certain Persons), and (B) reasonable and
documented costs and expenses of Agent in connection with the performance by
Agent of its rights and remedies under the Financing Documents; (ii) without
limitation of the preceding clause (i), all reasonable and documented costs and
expenses of Agent in connection with the creation, perfection and maintenance of
Liens pursuant to the Financing Documents; (iii) without limitation of the
preceding clause (i), all costs and expenses of Agent in connection with (A)
protecting, storing, insuring, handling, maintaining or selling any Collateral,
(B) any litigation, dispute, suit or proceeding relating to any Financing
Document, and (C) any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all of the Financing Documents; (iv)
without limitation of the preceding clause (i), all reasonable and documented
costs and expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the Credit Extensions to be made hereunder; and
(v) all costs and expenses incurred by Agent or the Lenders in connection with
any litigation, dispute, suit or proceeding relating to any Financing Document
and in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or the Lenders are a party thereto.  If Agent or any Lender uses in-house
counsel for any of these purposes, Borrower further agrees that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such Lender
for the work performed.

(b) Borrower hereby agrees to indemnify, pay and hold harmless Agent and the
Lenders and the officers, directors, employees, trustees, agents, investment
advisors, collateral managers, servicers, and counsel of Agent and the Lenders
(collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the disbursements and reasonable fees of counsel for such Indemnitee)
in connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or the Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby and the use or intended use of the proceeds of
the Credit Facilities, except that Borrower shall have no obligation hereunder
to an Indemnitee with respect to any liability resulting from the gross
negligence or willful misconduct of such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such Indemnified Liabilities incurred by the Indemnitees or
any of them. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.    This Section 13.2 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Notwithstanding any contrary provision in this Agreement, the obligations of
Borrower under this Section 13.2 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

(d) Borrower for itself and all endorsers, guarantors and sureties and their
heirs, legal representatives, successors and assigns, hereby further
specifically waives any rights that it may have under Section 1542 of the
California Civil Code (to the extent applicable), which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR,” and further waives any similar rights under applicable Laws.



35



 

(e) Without limiting the generality of Section 13.15 or any other provision
hereof, each Borrower, to the maximum extent permitted by law, expressly waives:

(i) all rights and defenses arising out of an election of remedies by Agent,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for the Obligations, has destroyed such Borrower’s rights of
subrogation and reimbursement against any Borrower by the operation of Section
580d of the California Code of Civil Procedure or otherwise; and

(ii) all rights and defenses that such Borrower may have relating to Obligations
that are or become secured by real property.  This means, among other things:
(A) Agent may collect from such Borrower without first foreclosing on any real
property or personal property collateral pledged by any other Borrower and (B)
if Agent forecloses on any real property pledged by any Borrower or any
Guarantor: (1) the amount of the Obligations may be reduced only by the price
for which such collateral is sold at the foreclosure sale, even if such
collateral is worth more than the sale price; and (2) Agent may collect from
such Borrower even if Agent, by foreclosing on any such real property, has
destroyed any right such Borrower may have to collect from the other
Borrower.  This is an unconditional and irrevocable waiver of any rights and
defenses such Borrower may have relating to Obligations that are secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure or any comparable statutes.  As provided in Section 12.1 hereof,
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.  The foregoing provisions are included solely out of
an abundance of caution and shall not be construed to mean that any of the above
referenced provisions of California law are in any way applicable to this
Agreement or the Obligations.

13.3 Time of Essence.  Time is of the essence for the payment and performance of
the Obligations in this Agreement.

 

13.4 Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

 

13.5 Correction of Financing Documents.  Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Financing
Documents consistent with the agreement of the parties.

 

13.6 Integration.  This Agreement and the other Financing Documents represent
the entire agreement about this subject matter and supersede prior negotiations
or agreements.  All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Agreement and the Financing Documents merge into this Agreement and the
Financing Documents.

 

13.7 Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

13.8 Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations for
which no claim has yet been made and any other obligations which, by their
terms, are to survive the termination of this Agreement) have been
satisfied.  The obligation of Borrower in Section 13.2 to indemnify each Lender
and Agent shall survive until the statute of limitations with respect to such
claim or cause of action shall have run.  All powers of attorney and
appointments of Agent or any Lender as Borrower’s attorney in fact hereunder,
and all of Agent’s and Lenders’ rights and powers in respect thereof, are
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations for which no claim has yet been made and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been fully repaid and performed and Agent’s and the Lenders’
obligation to provide Credit Extensions terminates.

 

13.9 Confidentiality.  In handling any confidential information of Borrower,
each of the Lenders and Agent shall use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of

36



 

information obtained by it pursuant to any Financing Document and designated in
writing by any Credit Party as confidential, but disclosure of information may
be made: (a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions,
 provided,  however, that any such Persons are bound by obligations of
confidentiality substantially the same or more stringent than those set forth in
this Section 13.9; (c) as required by Law, regulation, subpoena, order or other
legal, administrative, governmental or regulatory request; (d) to regulators or
as otherwise required in connection with an examination, audit  or similar
investigation by any Governmental Authority, or to any nationally recognized
rating agency; (e) as Agent or any Lender considers appropriate in exercising
remedies under the Financing Documents; (f) to financing sources that are
advised of the confidential nature of such information and are instructed to
keep such information confidential; (g) to third party service providers of the
Lenders and/or Agent so long as such service providers are bound to such Lender
or Agent by obligations of confidentiality; (h) to the extent necessary or
customary for inclusion in league table measurements; and (i) in connection with
any litigation or other proceeding to which such Lender or Agent or any of their
Affiliates is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Affiliates referring to a
Lender or Agent or any of their Affiliates.  Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Agent’s possession when disclosed to the Lenders and/or Agent, or becomes
part of the public domain after disclosure to the Lenders and/or Agent; or (ii)
is disclosed to the Lenders and/or Agent by a third party, if the Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information.  Agent and/or the Lenders may use confidential information for the
development of client databases, reporting purposes, and market analysis, so
long as Agent and/or the Lenders, as applicable, do not disclose Borrower’s
identity or the identity of any Person associated with Borrower unless otherwise
permitted by this Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement. The agreements
provided under this Section 13.9 supersede all prior agreements, understanding,
representations, warranties, and negotiations between the parties about the
subject matter of this Section 13.9.

 

13.10 Right of Set-off.    Borrower hereby grants to Agent and to each Lender, a
lien, security interest and right of set-off as security for all Obligations to
Agent and each Lender hereunder, whether now existing or hereafter arising upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of Agent or the Lenders or any
entity under the control of Agent or the Lenders (including an Agent or Lender
Affiliate) or in transit to any of them.  At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, Agent
or the Lenders may set-off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.11 Publicity.  Borrower will not directly or indirectly publish, disclose or
otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Agent or any Lender or any of their Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except as required
by applicable Law, subpoena or judicial or similar order, in which case Borrower
shall endeavor to give Agent prior written notice of such publication or other
disclosure.  Each Lender and Borrower hereby authorize each Lender to publish
the name of such Lender and Borrower, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication.  In addition, each Lender and Borrower agree that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing
Date.  With respect to any of the foregoing, such authorization shall be subject
to such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.

 

13.12 No Strict Construction.   The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be

37



 

construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

13.13 Approvals.  Unless expressly provided herein to the contrary, any
approval, consent, waiver or satisfaction of Agent or the Lenders with respect
to any matter that is the subject of this Agreement or the other Financing
Documents may be granted or withheld by Agent and the Lenders in their sole and
absolute discretion and credit judgment.

 

13.14 Amendments; Required Lenders; Inter-Lender Matters.

 

(a) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Document, no approval or consent thereunder, or
any consent to any departure by Borrower therefrom (in each case, other than
amendments, waivers, approvals or consents deemed ministerial by Agent), shall
in any event be effective unless the same shall be in writing and signed by
Borrower, Agent and the Required Lenders.  Except as set forth in clause (b)
below, all such amendments, modifications, terminations or waivers requiring the
consent of the “Lenders” shall require the written consent of Required Lenders.

(b) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Document shall, unless in writing and signed by
Agent and by each Lender directly affected thereby: (i) increase or decrease the
Applicable Commitment of any Lender (which shall be deemed to affect all
Lenders), (ii) reduce the principal of or rate of interest on any Obligation or
the amount of any fees payable hereunder, (iii) postpone the date fixed for or
waive any payment of principal of or interest on any Credit Extension, or any
fees or reimbursement obligation hereunder, (iv) release all or substantially
all of the Collateral, or consent to a transfer of any of the Intellectual
Property, in each case, except as otherwise expressly permitted in the Financing
Documents (which shall be deemed to affect all Lenders), (v) subordinate the
lien granted in favor of Agent securing the Obligations (which shall be deemed
to affect all Lenders, except as otherwise provided below), (vi) release a
Credit Party from, or consent to a Credit Party’s assignment or delegation of,
such Credit Party’s obligations hereunder and under the other Financing
Documents or any Guarantor from its guaranty of the Obligations (which shall be
deemed to affect all Lenders) or (vii) amend, modify, terminate or waive this
Section 13.14(b) or the definition of “Required Lenders” or “Pro Rata Share” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender.  For purposes of the foregoing, no Lender shall be deemed affected by
(i) waiver of the imposition of the Default Rate or imposition of the Default
Rate to only a portion of the Obligations, (ii) waiver of the accrual of late
charges, (iii) waiver of any fee solely payable to Agent under the Financing
Documents, (iv) subordination of a lien granted in favor of Agent; provided that
such subordination is limited to equipment being financed by a third party
providing Permitted Indebtedness. Notwithstanding any provision in this Section
13.14 to the contrary, no amendment, modification, termination or waiver
affecting or modifying the rights or obligations of Agent hereunder shall be
effective unless signed by Agent and the Required Lenders

(c) Agent shall not grant its written consent to any deviation or departure by
Borrower or any other Credit Party from the provisions of Article 7 without the
prior written consent of the Required Lenders.  Required Lenders shall have the
right to direct Agent to take any action described in Section 10.2(b). Upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in Section 10.2 without the written consent of
Required Lenders following the occurrence of an “Exigent Circumstance” (as
defined below).  All matters requiring the satisfaction or acceptance of Agent
in the definition of Subordinated Debt shall further require the satisfaction
and acceptance of each Required Lender.  Any reference in this Agreement to an
allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise.  As used in this Section,
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Agent, imminently threatens the ability of Agent to realize upon all
or any material portion of the Collateral, such as, without limitation,
fraudulent removal, concealment, or abscondment thereof, destruction or material
waste thereof, or failure of Borrower after reasonable demand to maintain or
reinstate adequate casualty insurance coverage, or which, in the judgment of
Agent, could result in a material diminution in value of the Collateral.

13.15 Borrower Liability.  If there is more than one (1) entity comprising
Borrower, then (a) any Borrower may, acting singly, request Credit Extensions
hereunder, (b) each Borrower hereby appoints the other as agent for the

38



 

other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder, (c) each Borrower shall be jointly and severally obligated
to pay and perform all obligations under the Financing Documents, including, but
not limited to, the obligation to repay all Credit Extensions made hereunder and
all other Obligations, regardless of which Borrower actually receives said
Credit Extensions, as if each Borrower directly received all Credit Extensions,
and (d) each Borrower waives (1) any suretyship defenses available to it under
the Code or any other applicable law, and (2) any right to require the Lenders
or Agent to: (A) proceed against any Borrower or any other person; (B) proceed
against or exhaust any security; or (C) pursue any other remedy.  The Lenders or
Agent may exercise or not exercise any right or remedy they have against any
Credit Party or any security (including the right to foreclose by judicial or
non-judicial sale) in accordance with the terms of the Financing
Documents without affecting any other Credit Party’s liability or any Lien
against any other Credit Party’s assets.  Notwithstanding any other provision of
this Agreement or other related document, until the indefeasible payment in cash
in full of the Obligations (other than inchoate indemnity obligations for which
no claim has yet been made) and termination of the Applicable Commitments, each
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
the Lenders and Agent under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Credit Party,
or any other Person now or hereafter primarily or secondarily liable for any of
the Obligations, for any payment made by any Credit Party with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by a Credit Party with respect to
the Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Credit
Party in contravention of this Section, such Credit Party shall hold such
payment in trust for the Lenders and Agent and such payment shall be promptly
delivered to Agent for application to the Obligations, whether matured or
unmatured.

 

13.16 Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

13.17 USA PATRIOT Act Notification.  Agent (for itself and not on behalf of any
Lender) and each Lender hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrower, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrower in
accordance with the USA PATRIOT Act.

 

14.



AGENT

14.1 Appointment and Authorization of Agent.   Each Lender hereby irrevocably
appoints, designates and authorizes Agent to take such action on its behalf
under the provisions of this Agreement and each other Financing Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Financing Document, together with such
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of Agent and the Lenders and none of Credit Parties nor
any other Person shall have any rights as a third party beneficiary of any of
the provisions hereof.  The duties of Agent shall be mechanical and
administrative in nature.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Financing Document, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Financing Document or otherwise exist against Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Financing Documents with reference to Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any

39



 

applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  Without limiting the generality of the
foregoing, Agent shall have the sole and exclusive right and authority (to the
exclusion of the Lenders), and is hereby authorized, to (a) act as collateral
agent for Agent and each Lender for purposes of the perfection of all liens
created by the Financing Documents and all other purposes stated therein, (b)
manage, supervise and otherwise deal with the Collateral, (c) take such other
action as is necessary or desirable to maintain the perfection and priority of
the liens created or purported to be created by the Financing Documents, (d)
except as may be otherwise specified in any Financing Document, exercise all
remedies given to Agent and the other Lenders with respect to the Collateral,
whether under the Financing Documents, applicable law or otherwise and (e)
execute any amendment, consent or waiver under the Financing Documents on behalf
of any Lender that has consented in writing to such amendment, consent or
waiver; provided,  however, that Agent hereby appoints, authorizes and directs
each Lender to act as collateral sub-agent for Agent and the Lenders for
purposes of the perfection of all liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
Cash Equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

 

14.2 Successor Agent.

 

(a) Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) fifty percent (50%) or more of the Credit Extensions or
Applicable Commitments then held by Agent (in its capacity as a Lender), in each
case without the consent of the Lenders or Borrower.  Following any such
assignment, Agent shall give notice to the Lenders and Borrower.  An assignment
by Agent pursuant to this subsection (a) shall not be deemed a resignation by
Agent for purposes of subsection (b) below.

(b) Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrower.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrower and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this subsection (b).

(c) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this subsection (c)).  The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

14.3 Delegation of Duties.   Agent may execute any of its duties under this
Agreement or any other Financing Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.  Any such Person to whom
Agent delegates a duty shall benefit from this Article 14 to the extent provided
by Agent.

 



40



 

14.4 Liability of Agent.   Except as otherwise provided herein, no
“Agent-Related Person” (as defined  below) shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Financing Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Credit Party or any officer thereof, contained herein or in
any other Financing Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Financing Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Financing Document, or for any failure of any Credit
Party or any other party to any Financing Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Financing Document, or to inspect the Collateral, other
properties or books or records of any Credit Party or any Affiliate
thereof.  The term “Agent-Related Person” means Agent, together with its
Affiliates, and the officers, directors, employees, agents, advisors, auditors
and attorneys-in-fact of such Persons; provided,  however, that no Agent-Related
Person shall be an Affiliate of Borrower.

 

14.5 Reliance by Agent.   Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under any Financing Document (a) if
such action would, in the opinion of Agent, be contrary to law or any Financing
Document, (b) if such action would, in the opinion of Agent, expose Agent to any
potential liability under any law, statute or regulation or (c) if Agent shall
not first have received such advice or concurrence of all Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Financing Document in accordance with
a request or consent of all Lenders (or Required Lenders where authorized
herein) and such request and any action taken or failure to act pursuant thereto
shall be binding upon all the Lenders.

 

14.6 Notice of Default.   Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default and/or Event of Default, unless Agent shall
have received written notice from a Lender or Borrower, describing such default
or Event of Default. Agent will notify the Lenders of its receipt of any such
notice. While an Event of Default has occurred and is continuing, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default as Agent shall deem advisable or in the
best interests of the Lenders, including without limitation,  satisfaction of
other security interests, liens or encumbrances on the Collateral not permitted
under the Financing Documents, payment of taxes on behalf of Borrower or any
other Credit Party, payments to landlords, warehouseman, bailees and other
Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting a Credit Party and/or the Collateral.

 

14.7 Credit Decision; Disclosure of Information by Agent.   Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Financing Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and

41



 

other condition and creditworthiness of Borrower. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by Agent
herein, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Credit Party which may come into the possession of any Agent-Related Person.

 

14.8 Indemnification of Agent.   Whether or not the transactions contemplated
hereby are consummated, each  Lender shall, severally and pro rata based on its
respective Pro Rata Share, indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities (which shall not include
legal expenses of Agent incurred in connection with the closing of the
transactions contemplated by this Agreement) incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender
shall, severally and pro rata based on its respective Pro Rata Share, reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Protective Advances incurred after the closing of the transactions
contemplated by this Agreement) incurred by Agent (in its capacity as Agent, and
not as a Lender) in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Financing Document,
or any document contemplated by or referred to herein, to the extent that Agent
is not reimbursed for such expenses by or on behalf of Borrower. The undertaking
in this Section shall survive the payment in full of the Obligations, the
termination of this Agreement and the resignation of Agent.  The term
“Indemnified Liabilities” means those liabilities described in Section 13.2(a)
and Section 13.2(b).

 

14.9 Agent in its Individual Capacity.  With respect to its Credit Extensions,
MidCap shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not Agent, and
the terms “Lender” and “Lenders” include MidCap in its individual capacity.
MidCap and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, any Credit Party and any of their Affiliates and any
person who may do business with or own securities of any Credit Party or any of
their Affiliates, all as if MidCap were not Agent and without any duty to
account therefor to Lenders.  MidCap and its Affiliates may accept fees and
other consideration from a Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to the
Lenders.  Each Lender acknowledges the potential conflict of interest between
MidCap as a Lender holding disproportionate interests in the Credit Extensions
and MidCap as Agent, and expressly consents to, and waives, any claim based
upon, such conflict of interest.

 

14.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, Agent (irrespective of whether the principal of any Credit Extension,
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on such Credit
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent allowed in such judicial proceeding); and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including

42



 

Protective Advances.  To the extent that Agent fails timely to do so, each
Lender may file a claim relating to such Lender’s claim.

14.11 Collateral and Guaranty Matters.   The Lenders irrevocably authorize
Agent, at its option and in its discretion, to release (a) any Credit Party and
any Lien on any Collateral granted to or held by Agent under any Financing
Document upon the date that all Obligations (other than inchoate indemnity
obligations for which no claim has yet been made and any other obligations
which, by their terms, are to survive the termination of this Agreement) due
hereunder have been fully and indefeasibly paid in full and no Applicable
Commitments or other obligations of any Lender to provide funds to Borrower
under this Agreement remain outstanding, and (b) any Lien on any Collateral that
is transferred or to be transferred as part of or in connection with any
transfer permitted hereunder or under any other Financing Document. Upon request
by Agent at any time, all Lenders will confirm in writing Agent’s authority to
release its interest in particular types or items of Collateral pursuant to this
Section 14.11.

 

14.12 Advances; Payments; Non-Funding Lenders.

 

(a) Advances; Payments.  If Agent receives any payment for the account of the
Lenders on or prior to 11:00 a.m. (New York time) on any Business Day, Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on such Business Day. If Agent receives any payment for the account of the
Lenders after 11:00 a.m. (New York time) on any Business Day, Agent shall pay to
each applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day. To the extent that any Lender has failed to fund any Credit
Extension (a “Non-Funding Lender”), Agent shall be entitled to set-off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower.

(b) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Credit Party and such related payment is not received by Agent, then Agent will
be entitled to recover such amount (including interest accruing on such amount
at the Federal Funds Rate for the first Business Day and thereafter, at the rate
otherwise applicable to such Obligation) from such Lender on demand without
set-off, counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to a Credit Party or paid to any other person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender.  In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Credit Party or such other person, without
set-off, counterclaim or deduction of any kind.

14.13 Miscellaneous.

 

(a) Neither Agent nor any Lender shall be responsible for the failure of any
Non-Funding Lender to make a Credit Extension or make any other advance required
hereunder.  The failure of any Non‑Funding Lender to make any Credit Extension
or any payment required by it hereunder shall not relieve any other Lender (each
such other Lender, an “Other Lender”) of its obligations to make the Credit
Extension or payment required by it, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make a Credit
Extension or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Financing Document or
constitute a “Lender” (or be included in the calculation of “Required Lender”
hereunder) for any voting or consent rights under or with respect to any
Financing Document.  At Borrower’s request, Agent or a person reasonably
acceptable to Agent shall have the right with Agent’s consent and in Agent’s
sole discretion (but shall have no obligation) to purchase from any Non-Funding
Lender, and each Non-Funding Lender agrees that it shall, at Agent’s request,
sell and assign to Agent or such person, all of the Applicable Commitments and
all of the outstanding Credit Extensions of that Non-Funding Lender for an
amount equal to the principal balance of the Credit Extensions held by such
Non-Funding Lender and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed assignment agreement reasonably acceptable to Agent.



43



 

(b) Each Lender shall promptly remit to the other Lenders such sums as may be
necessary to ensure the ratable repayment of each Lender’s portion of any Credit
Extension and the ratable distribution of interest, fees and reimbursements paid
or made by any Credit Party.  Notwithstanding the foregoing, if this Agreement
requires payments of principal and interest to be made directly to the Lenders,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is determined that a Lender received more than its
ratable share of scheduled payments made on any date or dates, then such Lender
shall remit to Agent (for Agent to redistribute to itself and the Lenders in a
manner to ensure the payment to Agent of any sums due Agent hereunder and the
ratable repayment of each Lender’s portion of any Credit Extension and the
ratable distribution of interest, fees and reimbursements) such sums as may be
necessary to ensure the ratable payment of such scheduled payments, as
instructed by Agent.  If any payment or distribution of any kind or character,
whether in cash, properties or securities and whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise, shall be received by
a Lender in excess of its ratable share, then (i) the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for application to the payments of amounts due on the other
Lender’s claims, or, in the case of Collateral, shall hold such Collateral for
itself and as agent and bailee for Agent and other Lenders and (ii) such Lender
shall promptly advise Agent of the receipt of such payment, and, within five (5)
Business Days of such receipt and, in the case of payments and distributions,
such Lender shall purchase (for cash at face value) from the other Lenders
(through Agent), without recourse, such participations in the Credit Extension
made by the other Lenders as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them in accordance with the
respective Pro Rata Shares of the Lenders; provided,  however, that if all or
any portion of such excess payment is thereafter recovered by or on behalf of a
Credit Party from such purchasing Lender, the purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest; provided,  further, that the provisions of this Section shall not be
construed to apply to (x) any payment made by a Credit Party pursuant to and in
accordance with the express terms of this Agreement or the other Financing
Documents, or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Applicable Commitment
pursuant to Section 13.1.  Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section may exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.  No documentation other than notices and the
like shall be required to implement the terms of this Section.  Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section and shall in each case
notify the Lenders following any such purchases.

15.



DEFINITIONS

In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of fifty percent (50%) or more of the equity interests of any Person, whether or
not involving a merger or consolidation with such other Person, or otherwise
causing any Person to become a Subsidiary of a Credit Party, (c) any merger or
consolidation or any other combination with another Person or (d) the
acquisition (including through licensing) of any product, product line or
Intellectual Property of or from any other Person.

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person,

44



 

any Person that controls or is controlled by or is under common control with the
Person  (whether through the ownership of voting securities, by contract or
otherwise), and each of that Person’s senior executive officers, directors,
partners and, for any Person that is a limited liability company, that Person’s
managers and members.

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders, together with
its successors and assigns.

“Agreement” has the meaning given it in the preamble of this Agreement.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

“Applicable Commitment” has the meaning given it in Section 2.2

“Applicable Floor” means for each Credit Facility the per annum rate of interest
specified on the Credit Facility Schedule. 

“Applicable Index Rate” means, for any Applicable Interest Period, the rate per
annum determined by Agent equal to the Applicable Prime Rate. 

“Applicable Interest Period” means the period commencing as of the most recent
Applicable Interest Rate Determination Date and continuing until the next
Applicable Interest Rate Determination.  

“Applicable Interest Rate” means a per annum rate of interest equal to the
Applicable Index Rate plus the Applicable Margin.

“Applicable Interest Rate Determination Date” means the date of any change in
the Base Rate Index.  

 “Applicable Margin” for each Credit Facility has the meaning specified for that
Credit Facility in the Credit Facility Schedule. 

“Applicable Prepayment Fee”, for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility.

“Applicable Prime Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Base
Rate Index.

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Banks Services Collateral Accounts”  means, collectively, each segregated
Deposit Account from time to time identified to Agent in writing established by
Borrower for the sole purpose of securing Borrower’s obligations under clause
(h) of the definition Permitted Contingent Obligations and containing only such
cash or Cash Equivalents that have been required to be pledged to secure such
obligations of Borrower; provided, that the aggregate amount of cash or Cash
Equivalents deposited in such Bank Services Collateral Accounts does not, at any
time, exceed One Million Dollars ($1,000,000) in the aggregate.

“Base Rate Index” means, for any Applicable Interest Period, the rate per annum,
determined by Agent

45



 

(rounded upwards, if necessary, to the next 1/100th%) as being the rate of
interest ,from time to time, published in the money rates section of The Wall
Street Journal or any successor publication thereto as the “prime rate” then in
effect;  provided that such rate of interest, as set forth from time to time in
the money rates section of The Wall Street Journal, becomes unavailable for any
reason as determined by Agent, the “Prime Rate” shall mean the rate of interest
per annum announced by Wells Fargo Bank, N.A. (“Wells Fargo”) at its principal
office in San Francisco as its “prime rate,” with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate; provided, further, that Agent and the Required Lenders may,
upon prior written notice to any Borrower, choose a reasonably comparable index
or source to use as the basis for the Base Rate Index.  

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with whom any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, or (e) a Person that is named a “specially designated
national” or “blocked person” on the most current list published by OFAC or
other similar list.

“Books” means all books and records of a Person, including ledgers, federal and
state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Borrower” mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns. The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one (1) such Person, or the sole Borrower if there is only one (1) such
Person.  The term “any Borrower” shall refer to any Person comprising the
Borrower if there is more than one (1) such Person, or the sole Borrower if
there is only one (1) such Person.

“Borrower Unrestricted Cash” means unrestricted cash and Cash Equivalents of
Borrower that (a) are subject to Agent’s first priority perfected lien and held
in the name of Borrower in a Deposit Account or Securities Account that is
subject to a Control Agreement in favor of Agent at a bank or financial
institution located in the United States, (b) are not subject to any Lien (other
than a Lien in favor of Agent), and (c) are not funds for the payment of a drawn
or committed but unpaid draft, ACH or EFT transaction.

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance satisfactory to Agent, adopted by such Person’s Board of
Directors or other appropriate governing body and delivered by such Person to
Agent approving the Financing Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Financing Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.

“Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

“Cash Collateral Accounts” means, collectively, (a) the Bank Services Collateral
Accounts and (b) the LC Cash Collateral Accounts.

“Cash Equivalents”  means (a) any readily-marketable securities (i) issued by,
or directly, unconditionally and fully guaranteed or insured by the United
States federal government or (ii) issued by any agency of the United States
federal government the obligations of which are fully backed by the full faith
and credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-2” from S&P or at least “P-2” from Moody’s, (c) any commercial
paper rated at least “A-2” by S&P or “P-2”by Moody’s and issued by any Person
organized under the laws of any state of the United States, and any corporate
notes and corporate bonds with long-term ratings of at least “A” by S&P or “A3”
by Moody’s and issued by any Person organized under the laws of any state of the
United States (d) any United States dollar-denominated time deposit, insured
certificate of deposit, overnight bank deposit or

46



 

bankers’ acceptance issued or accepted by (i) any Lender or (ii) any commercial
bank that is (A) organized under the laws of the United States, any state
thereof or the District of Columbia, and (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators), and (e)
shares of any United States money market fund that (i) has substantially all of
its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above, (ii) has net assets in excess of $500,000,000
and (iii) is rated at least AAA or the equivalent thereof by a NRSRO.

“Change in Control”  means an event or series of events by which:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of forty percent (40%) or more of the
combined voting power of all voting stock of Protagonist Therapeutics or any
other Borrower (as applicable) on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); (b) during any period of twelve (12) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; (c) Borrower ceases to
own and control, directly or indirectly, all of the economic and voting rights
associated with the outstanding securities of each of its Subsidiaries (except
as otherwise permitted by this Agreement), or (d) the occurrence of any “change
in control”, “fundamental change” or any term or provision of similar effect
under any Subordinated Debt Document or Borrower’s Operating Documents. 

“Closing Date” has the meaning given it in the preamble of this Agreement.

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of New York;
 provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

“Collateral”  means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and the Lenders, pursuant to this Agreement and the other
Financing Documents (but excluding Excluded Property), including, without
limitation, all of the property described in Exhibit A hereto.

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.



47



 

“Competitor”  means, at any time of determination, any Person engaged in the
same or substantially the same line of business as the Borrower and the other
Credit Parties and such business accounts for all or substantially all of the
revenue or net income of such Person at the time of determination.

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” means any control agreement, each of which shall be in form
and substance satisfactory to Agent, entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent
obtains control (within the meaning of the Code) for the benefit of the Lenders
over such Deposit Account, Securities Account or Commodity Account.

“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility.

“Credit Extension Form” means that certain form attached hereto as Exhibit C, as
the same may be from time to time revised by Agent.

“Credit Facility” means a term loan credit facility specified on the Credit
Facility Schedule.

“Credit Facility Schedule” means each “Credit Facility Schedule” attached to
this Agreement.

“Credit Party” means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document; and “Credit
Parties” means all such Persons, collectively;  provided, however, that in no
event shall a Restricted Foreign Subsidiary be a “Credit Party” for purposes of
this Agreement or the other Financing Documents.

“DEA”  means the Drug Enforcement Administration of the United States of
America, any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

“Default Rate” has the meaning given it in Section 2.6(b).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Funding Account”  is Borrower’s Deposit Account, account number
XXXXXX8780,  

48



 

maintained with Silicon Valley Bank and over which Agent has been granted a
Control Agreement.

“Disqualified Stock” means, with respect to any Person, any equity interest in
such Person that, within less than 91 days after the Maturity Date, either by
its terms (or by the terms of any security or other equity interests into which
it is convertible or for which it is exchangeable) or upon the happening of any
event or condition, (a) matures or is mandatorily redeemable (other than solely
for Permitted Indebtedness or other equity interests in such Person or of
Protagonist Therapeutics that do not constitute Disqualified Stock and cash in
lieu of fractional shares of such equity interests), pursuant to a sinking fund
obligation or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part (other than solely for Permitted Indebtedness or other
equity interests in such Person or of Protagonist Therapeutics that do not
constitute Disqualified Stock and cash in lieu of fractional shares of such
equity interests), (c) provides for the scheduled payments of dividends or
distributions in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness (other than Permitted Indebtedness) or any other equity interests
that would constitute Disqualified Stock.

“Dollars,” “dollars” and “$” each means lawful money of the United States.

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (x) any Credit Party or any Subsidiary of a Credit
Party or (y) so long as no Event of Default has occurred and is continuing, (i)
any vulture hedge fund (other than any Affiliate of a Lender or an Approved
Fund) or (ii) a Person known by Agent to be a Competitor, in each case of (i)
and (ii) as reasonably determined by Agent.  Notwithstanding the foregoing, in
connection with assignments by a Lender due to a forced divestiture at the
request of any regulatory agency, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party becoming an assignee
incident to such forced divestiture.

“Environmental Law” means each present and future law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority and/or Required
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

“ERISA Affiliate”  has the meaning given it in Section 5.6.

“Event of Default” has the meaning given it in Section 10.1.

“Excluded Property” means:

(a) all Intellectual Property except to the extent that it is necessary under
applicable law to have a Lien and security interest in any such Intellectual
Property in order to have a perfected Lien and security interest in and to IP
Proceeds, in which case the Collateral shall automatically, and effective as of
the Closing Date, include the Intellectual Property to the extent necessary to
permit perfection of Agent’s, for the ratable benefit of the Lenders, security
interest in such IP Proceeds.  Notwithstanding the foregoing clause (a) or
anything else to the

49



 

contrary in this Agreement, Agent shall have a Lien and security interest in,
(A) all IP Proceeds, and (B) all payments with respect to IP Proceeds that are
received after the commencement of a bankruptcy or insolvency proceeding and in
no event shall IP Proceeds or any payments in respect thereof constitute
Excluded Property;  

(b) any lease, license, contract, permit, letter of credit, purchase money
arrangement, instrument or agreement to which any Credit Party is a party or any
of its rights or interests thereunder if and to the extent that the grant of
such security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Credit
Party therein or (ii) result in a breach or termination pursuant to the terms
of, or default under, any such lease, license, contract, permit, letter of
credit, purchase money arrangement, instrument or agreement; and

(c) any governmental licenses or state or local franchises, charters and
authorizations, to the extent that Agent may not validly possess a security
interest in any such license, franchise, charter or authorization under
applicable Law;

provided that (x) any such limitation described in the foregoing clauses (b) and
(c) on the security interests granted hereunder shall apply only to the extent
that any such prohibition could not be rendered ineffective pursuant to the Code
or any other applicable Law (including Sections 9-406, 9-407 and 9-408 of the
Code) or principles of equity, (y) in the event of the termination or
elimination of any such prohibition or the requirement for any consent contained
in such contract, agreement, permit, lease or license or in any applicable Law,
to the extent sufficient to permit any such item to become Collateral hereunder,
or upon the granting of any such consent, or waiving or terminating any
requirement for such consent, a security interest in such contract, agreement,
permit, lease, license, franchise, authorization or asset shall be automatically
and simultaneously granted hereunder and shall be included as Collateral
hereunder, and (z) all rights to payment of money due or to become due pursuant
to, and all rights to the proceeds from the sale of,  all Excluded Property
shall be and at all times remain subject to the security interests created by
this Agreement (unless such proceeds would independently constitute Excluded
Property). 

 

“Excluded Taxes”  means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Credit Extension or
Applicable Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Credit Extension or Applicable
Commitment  or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.6(h)(i) or 2.6(h)(iii), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Sections 2.6(h)(vi) and (vii) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Exigent Circumstance” has the meaning given it in Section 13.14.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC and any intergovernmental agreement
between the United States Internal Revenue Service, the U.S. Government and any
governmental or taxation authority under any other jurisdiction which
agreement’s principal purposes deals with the implementation of such sections of
the IRC.

 “FDA”  means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.



50



 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Fee Letters” means, collectively, the fee letter agreements among Borrower and
Agent and Borrower and each Lender.

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Security Documents, each Subordination Agreement and any
subordination or intercreditor agreement pursuant to which any Indebtedness
and/or any Liens securing such Indebtedness is subordinated to all or any
portion of the Obligations, the Fee Letter(s), each note and guarantee executed
by one (1) or more Credit Parties in connection with the indebtedness governed
by this Agreement, and each other present or future agreement executed by one
(1) or more Credit Parties and, or for the benefit of, the Lenders and/or Agent
in connection with this Agreement, all as amended, restated, or otherwise
modified from time to time.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” means any present or future guarantor of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including:  (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or

51



 

any so-called “superfund” or “superlien” Law, including the judicial
interpretation thereof; (b) any “pollutant or contaminant” as defined in 42
U.S.C.A. § 9601(33); (c) any material now defined as “hazardous waste” pursuant
to 40 C.F.R. Part 260; (d) any petroleum or petroleum by-products, including
crude oil or any fraction thereof; (e) natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel; (f) any “hazardous
chemical” as defined pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful
substances, wastes, materials, pollutants or contaminants (including, without
limitation, asbestos, polychlorinated biphenyls, flammable explosives,
radioactive materials, infectious substances, materials containing lead-based
paint or raw materials which include hazardous constituents); and (h) any other
toxic substance or contaminant that is subject to any Environmental Laws or
other past or present requirement of any Governmental Authority.

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, distribution,
importation, exportation, use, handling, quality, reimbursement, sale, labeling,
advertising, promotion, or postmarket requirements of any product produced by a
Credit Party or any Subsidiary thereof (including, without limitation, any
component of, or accessory to, the foregoing products) subject to regulation
under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. et seq.) or FDCA), and
similar state or foreign laws, controlled substances laws, and all laws,
policies, procedures, requirements and regulations pursuant to which Required
Permits are issued, in each case, as the same may be amended from time to time.

“Indebtedness” means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of, or payment for, property or services,
such as reimbursement and other obligations for surety bonds and letters of
credit, (b) obligations evidenced by notes, bonds, debentures or similar
instruments, (c) capital lease obligations, provided,  however, that any
obligations relating to a lease that was accounted for by such Person as an
operating lease in accordance with GAAP as of the Closing Date and any similar
lease entered into after the Closing Date by such Person shall be accounted for
as obligations relating to an operating lease and not as a capital lease and
shall not be considered Indebtedness hereunder, (d) non-contingent obligations
of such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit, banker’s acceptance or similar instrument, (e) equity
securities of such Person subject to repurchase or redemption other than at the
sole option of such Person and any other Disqualified Stock, (f) obligations
secured by a Lien on any asset of such Person, whether or not such obligation is
otherwise an obligation of such Person, (g) “earnouts”, purchase price
adjustments, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature of such Person arising out of purchase and
sale contracts, (h) all Indebtedness of others guaranteed by such Person, (i)
off-balance sheet liabilities of such Person, (j) obligations in respect of
litigation settlement agreements or similar agreements, (k) obligations arising
under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the Ordinary Course of Business, and
(l) Contingent Obligations.

“Indemnified Liabilities” has the meaning given it in Section 14.8.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and (b) to the extent not otherwise described in (a), Other
Taxes.

“Indemnitees” has the meaning given it in Section 13.2(b).

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like

52



 

protections in each work of authorship and derivative work, whether published or
unpublished, any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

“Investment”  means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any Acquisition or (c)
to make or purchase any advance, loan, extension of credit or capital
contribution to, or any other investment in, any Person.

“IP Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived from or relating to any Intellectual
Property of any Credit Party, and any claims for damage by way of any past,
present or future infringement of any Intellectual Property of any Credit Party
(including, without limitation, all cash, royalty fees, other proceeds, Accounts
and General Intangibles that consist of rights of payment to or on behalf of a
Credit Party and the proceeds from the sale, licensing or other disposition of
all or any part of, or rights in, any Intellectual Property by or on behalf of a
Credit Party).

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
provisions.

“IRS” means the United States Internal Revenue Service.

“Janssen License” means that certain License and Collaboration Agreement by and
between Janssen Biotech, Inc. and Borrower, dated as of May 27, 2017, as amended
from time to time prior to the Closing Date and thereafter in a manner not
adverse to Agent or the Lenders and otherwise in accordance with Section 7.11
hereof.  

“Joinder Requirements” has the meaning given it in Section 6.8.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

“LC Cash Collateral Accounts” means Deposit Accounts from time to time
identified to Agent in writing established by Borrower for the sole purpose of
securing Borrower’s obligations under clause (g) of the definition Permitted
Contingent Obligations and containing only such cash or cash equivalents that
have been required to be pledged to secure such obligations of Borrower;
provided, that the aggregate amount of cash or Cash Equivalents deposited in
such LC Cash Collateral Accounts does not, at any time, exceed One Million
Dollars ($1,000,000) in the aggregate.

“Lenders” means each of the Persons identified on the Credit Facility Schedule
as amended from time to time to reflect assignments made in accordance with this
Agreement.

 “Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.



53



 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

“Material Adverse Change”  means (a) a material impairment in the perfection or
priority of Agent’s Lien (or any Lender’s Lien therein to the extent provided
for in the Financing Documents) in the Collateral (other than solely as a result
of any action or inaction of Agent or Lenders provided that such action or
inaction is not caused by a Credit Party’s failure to comply with the terms of
the Financing Documents); (b) a material impairment in the value of the
Collateral; (c) a material adverse change in the business, operations, or
financial condition of the Credit Parties taken as a whole; or (d) a material
impairment of the prospect of repayment of any portion of the Obligations.

“Material Agreement”  means (a) the agreements listed in the Disclosure
Schedule on the Closing Date and as updated from time to time in accordance with
Section 6.7(a)(iii), (b) the Janssen License, and (c)  each agreement or
contract to which such Credit Party or its Subsidiaries is a party, the
termination of which could reasonably be expected to result in a Material
Adverse Change. 

“Material Indebtedness” has the meaning given it in Section 10.1(e).

“Material Intangible Assets” means (a) all of Borrower’s and its Subsidiaries’
Intellectual Property and (b) each license or sublicense agreements or other
agreements with respect to rights in Intellectual Property, that, in the case of
each of clauses (a) and (b), is material to the financial condition, business or
operations of Borrower and its Subsidiaries.

“Maturity Date” means October 1,  2023.

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

“MidCap” has the meaning given it in the preamble of this Agreement.

“Monthly Cash Burn Amount” means, with respect to Borrowers, an amount equal to
Borrowers’ change in cash and cash equivalents, without giving effect to any
increase resulting from equity contributions or proceeds of financings, for
either (a) the immediately preceding six (6) month period as determined as of
the last day of the month immediately preceding the proposed consummation of the
Permitted Acquisition and based upon the financial statements delivered to Agent
in accordance with this Agreement for such period, or (b) the immediately
succeeding six (6) month period based upon the Transaction Projections delivered
with respect to such proposed Permitted Acquisition, using whichever calculation
as between clause (a) and clause (b) demonstrates a higher burn rate (or, in
other words, more cash used), in either case, divided by six (6). 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) or ERISA, to which any Credit Party or any ERISA Affiliate
has at any time (whether presently or in the past) sponsored, maintained,
contributed to, or had an obligation to make contributions to or to which any
Credit Party or any ERISA Affiliate has any liability, contingent or otherwise.

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes Agent or the Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the payment and performance of each other Credit Party’s covenants and
obligations under the Financing Documents.  “Obligations” does not include
obligations under any warrants issued to Agent or a Lender.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.



54



 

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices or then current business
practices set forth in the most recent operating plan of Borrower to the extent
approved by Agent, which shall in any event be at arms-length.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Obligation hereunder).

“Other Tax Certification” means such certification or evidence, in each case in
form and substance reasonably satisfactory to Agent and Borrower, that any
Lender or prospective Lender is exempt from, or eligible for a reduction in,
U.S. federal withholding tax or backup withholding tax, including evidence
supporting the basis for such exemption or reduction.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.6(h)(x)).

“Participant Register” has the meaning given it in Section 13.1(c).

“Payment Date” means the first (1st) calendar day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor entity
thereto.

“Pension Plan” means any employee benefit pension plan that is subject to the
minimum funding standards under Section 412 of the IRC or is covered by Title IV
of ERISA (including a Multiemployer Plan) that any Credit Party or any ERISA
Affiliate has, at any time (whether presently or in the past) sponsored,
maintained, contributed to, or had an obligation to make contributions to or to
which any Credit Party or any ERISA Affiliate has any liability (contingent or
otherwise).

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permitted Acquisition” means any Acquisition by a Credit Party, in each case,
to the extent that each of the following conditions shall have been satisfied:

(a)the Credit Parties shall have delivered to Agent and each Lender at least ten
(10) Business Days prior written notice (or such shorter period as Agent may
determine in its sole discretion) before the execution of any documents (other
than a non-binding summary of terms, letter of intent or similar agreement)
related to such proposed acquisition, including a reasonably detailed
description of the terms and conditions of such acquisition (which may be
included in the notice provided);

(b)as soon as available, but at least ten (10) Business Days before the
consummation of such Acquisition (or such shorter time as Agent may agree),
Credit Parties shall have provided to Agent such information

55



 

and documents that Agent may reasonably request, including, without limitation,
(i) legal due diligence materials then in existence, (ii) applicable financial
information, and sources of the funding, related to such Acquisition, and (iii)
the respective agreements, documents and instruments pursuant to which such
Acquisition is to be consummated, all schedules to such agreements, documents or
instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith;    

(c)Credit Parties shall and shall cause their Subsidiaries (including any new
Subsidiary as required by Section 6.8) to execute and deliver the agreements,
instruments and other documents required by the terms of this Agreement,
including, without limitation, Section 6.8 or and Section 6.12, and as otherwise
necessary or desirable to ensure that Agent receives a first priority perfected
Lien in all entities and assets acquired in connection with the proposed
Acquisition to the extent required by this Agreement;

(d)with respect to any Acquisition involving an in-license to a Credit Party,
all such in-licenses or agreements related thereto shall constitute “Collateral”
and Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Agent’s rights and remedies under
this Agreement and the other Financing Documents;

(e)there is no Indebtedness or Liens incurred, created or assumed in connection
with such acquisition other than Permitted Indebtedness and Permitted Liens;

(f)such acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Person being acquired, in each case as required by such
Person’s organizational documents;

(g)no Default or Event of Default shall have occurred, be continuing or would
exist immediately after giving effect to such Acquisition;

(h)all transactions in connection with such Acquisition shall be consummated in
accordance with applicable Law;

(i)the Acquisition would not result in a Change in Control and each Borrower
remains a surviving legal entity after such Acquisition;

(j)the target so acquired or the assets of the target so acquired, as the case
may be, shall be in or reasonably related or ancillary to the business of Credit
Parties;

(k)if the Acquisition is an equity purchase, the target and its Subsidiaries
must have as its jurisdiction of formation a state within the United States and
if the Acquisition is an asset purchase or a merger, not less than 75% of the
fair market value of all of the assets so acquired shall be located within the
United States;

(l)the Credit Parties have provided Agent with written confirmation, supported
by reasonably detailed calculations, that on a pro forma basis, the Credit
Parties would be in compliance with the financial covenant contained in Section
9.1 hereof, both immediately prior to, and immediately after the consummation
of, such Acquisition; and

(m)the sum of all cash and Cash Equivalents paid or payable in connection with
all Permitted Acquisitions (including all Indebtedness, liabilities and
Contingent Obligations (in each case to the extent otherwise permitted
hereunder) incurred or assumed and the maximum amount of any deferred
consideration, earn-out or comparable payment obligation in connection
therewith, regardless of whether or not reflected on a consolidated balance
sheet of Borrower) shall not exceed (i) Ten Million Dollars ($10,000,000) in the
aggregate for any twelve (12) month period, or (ii) without limiting clauses
(i), Twenty Million Dollars ($20,000,000) in the aggregate for all Acquisitions
consummated during the term of this Agreement;  provided that the foregoing
shall not prohibit or limit the issuance of common stock of Borrower as
consideration in connection with such Acquisitions; and



56



 

(n)Agent has received prior to the consummation of such Acquisition updated
financial projections from Borrower, in form and substance reasonably
satisfactory to Agent, for the immediately succeeding twelve (12) months
following the proposed consummation of the Acquisition beginning with the month
during which the Acquisition is to be consummated (the “Transaction
Projections”) and evidence reasonably satisfactory to Agent that Borrower has,
immediately before and immediately after giving effect to the consummation of
such Acquisition, an aggregate amount of Borrower Unrestricted Cash equal to or
greater than an amount equal to the product of (x) twelve (12) multiplied by (y)
the Monthly Cash Burn Amount (expressed as a positive number), as determined as
of the last day of the month immediately preceding such Acquisition.

“Permitted Contest” has the meaning given it in Section 6.4.

“Permitted Contingent Obligations” means:

(a) Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed One Million Dollars ($1,000,000) in the aggregate at
any time outstanding;  

(c) Contingent Obligations arising under indemnity agreements with title
insurers;

(d) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Article 7;

(e) Contingent Obligations arising under the Financing Documents;

(f) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any swap contract, provided,  however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;

(g) Contingent Obligations existing or arising in connection with any security
deposit or letter of credit obtained for the sole purpose of securing a lease of
real property in an aggregate amount that does not at any time exceed One
Million Dollars ($1,000,000);

(h) Contingent Obligations existing or arising or in connection with ancillary
bank services provided by a depository bank in favor of a Credit Party, provided
that the aggregate amount of all such Contingent Obligations does not at any
time exceed One Million Dollars ($1,000,000) outstanding;  

(i) Guaranties by a Credit Party of Permitted Indebtedness of another Credit
Party incurred in the Ordinary Course of Business; provided, any such Guaranty
shall be subordinated to the Obligations to the same extent and on the same
terms and conditions as the Indebtedness guaranteed has been subordinated to the
Obligations; and

(j) other Contingent Obligations not permitted by clauses (a) through (h) above,
not to exceed One Million Dollars ($1,000,000) in the aggregate at any time
outstanding.

“Permitted Distributions” means:

(a) dividends payable solely in common stock and made in the Ordinary Course of
Business;



57



 

(a) repurchases of stock of former or current employees, directors, officers or
consultants pursuant to stock purchase agreements, employee stock purchase
plans, employee restricted stock agreements or similar plans in an aggregate
amount not to exceed Five Hundred Thousand ($500,000) per fiscal year;

(a) repurchases of stock of former or current employees, directors, officers or
consultants pursuant to stock repurchase agreements by the cancellation of
indebtedness owed by such former employees, directors, officers or consultants
(and not, for the avoidance of doubt, by the payment of cash or Cash Equivalents
by any Credit Party or Subsidiary thereof);

(b) payment of dividends or the making of distributions by any Subsidiary to
Borrower;

(c) conversions of convertible securities (including warrants and options) into
other equity securities (other than Disqualified Stock) pursuant to the terms of
such convertible securities or otherwise in exchange thereof;

(d) issuance of other  non-cash equity compensation (and acceleration of vesting
thereof), including retention bonuses, to its officers, directors and other
employees to the extent not constituting Disqualified Stock and issued in the
Ordinary Course of Business;

(e) de minimis cash payable in lieu of issuing fractional shares;

(f) repurchases of stock deemed to occur upon exercise of stock options or
warrants if such stock represents a portion of the exercise price of such
options or warrants and repurchases of stock deemed to occur upon the
withholding of a portion of the stock granted or awarded; provided that no cash
or Cash Equivalents shall be paid by any Credit Party in connection with such
repurchase expect to the extent otherwise constituting a Permitted Distribution;
 

(g) so long as no Event of Default has occurred and is continuing or would
result therefrom, repurchases of stock of Protagonist Therapeutics with
identifiable net cash proceeds received by Protagonist Therapeutics from the
sale of its stock (other than Disqualified Stock) in a substantially concurrent
equity offering; provided that (x) no cash or Cash Equivalents (other than such
identifiable net cash proceeds) shall be paid by any Credit Party or any
Subsidiary thereof in connection with such repurchase and (y) the aggregate
amount of authorized or issued stock of Protagonist Therapeutics does not
decrease as a result of such repurchase;  and

(h) the distribution of rights pursuant to a stockholder rights plan for no or
nominal consideration (including, for the avoidance of doubt, nominal cash
consideration) but not, for the avoidance of doubt, any distributions in respect
of the exercise of such rights or the redemption thereof.

 “Permitted Indebtedness” means: 

(a) Borrower’s Indebtedness to the Lenders and Agent under this Agreement and
the other Financing Documents;

(b) Indebtedness existing on the Closing Date and described on the Disclosure
Schedule;

(c) Indebtedness secured by Liens permitted pursuant to clause (b) of the
definition of “Permitted Liens” so long as no Event of Default has occurred and
is continuing or would result from the incurrence of such Indebtedness;  

(d) Subordinated Debt;

(e) unsecured Indebtedness to trade creditors incurred in the Ordinary Course of
Business;

(f) Permitted Contingent Obligations;



58



 

(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness set forth in (b) and (c) above, provided,
however, that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon the obligors thereunder;

(h) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits (other than ERISA) pursuant to
reimbursement or indemnification obligations to such Person, in each case in the
Ordinary Course of Business;

(i) unsecured earn-out obligations and other similar unsecured milestone or
contingent obligations incurred in connection with a Permitted Acquisition, in
an amount not to exceed the cap set forth in clause (m) of the definition of
Permitted Acquisitions after taking into account all other consideration paid or
payable by the Credit Parties in connection with Permitted Acquisitions during
the term of this Agreement; provided that no payment with respect to such
obligations shall be made if a Specified Event of Default has occurred and is
continuing or would result from the making of such payments;  

(j) Indebtedness consisting of unsecured intercompany loans and advances
incurred by (i) any Borrower owing to any other Borrower, (ii) any Guarantor
owing to any other Guarantor, (iii) any Restricted Foreign Subsidiary owing to
any other Restricted Foreign Subsidiary, or (iv) any Restricted Foreign
Subsidiary owing to any Borrower or any Guarantor so long as such Indebtedness
constitutes a Permitted Investment of the applicable Credit Party pursuant to
clause (f) of the definition of Permitted Investments;  provided,  however, that
(x) upon the request of Agent at any time, any such Indebtedness owed to a
Borrower or Guarantor shall be evidenced by promissory notes having terms
reasonably satisfactory to Agent, the sole originally executed counterparts of
which shall be pledged and delivered to Agent, for the benefit of itself and the
Lenders, as security for the Obligations and (y) any such Indebtedness owed by a
Credit Party shall be subordinated to the payment in full of the Obligations
pursuant to documentation in form and substance reasonably satisfactory to
Agent;

(k) Indebtedness in respect of netting services, overdraft protections, payment
processing, automatic clearinghouse arrangements, arrangements in respect of
pooled deposit or sweep accounts, check endorsement guarantees, and otherwise in
connection with the deposit accounts or cash management services, in each case
so long as such Indebtedness is incurred in the Ordinary Course of Business and
is unsecured;

(l) Indebtedness to finance insurance premiums financed through the applicable
insurance company or other finance companies not to exceed One Million Dollars
($1,000,000) at any time outstanding; and

(m) Other unsecured Indebtedness not to exceed One Million Dollars ($1,000,000)
in the aggregate principal amount at any time outstanding.

“Permitted Investments” means:

(a) Investments existing on the Closing Date and described on the Disclosure
Schedule;

(b) the holding of Cash Equivalents to the extent constituting an Investment;  

(c) subject to compliance with the banking requirements set forth in Section
6.6(b) hereof, any Investments in liquid assets, held in Securities Accounts
that are subject to Control Agreements, permitted by Borrower’s investment
policy, as amended from time to time, provided that such investment policy (and
any such amendment thereto) has been approved in writing by Agent (provided
that, under no circumstances shall Borrower be permitted to invest in or hold
Margin Stock);  

(d) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of any
Credit Party;

(e) Investments consisting of deposit accounts or securities accounts in which
Agent has a first priority perfected security interest except as otherwise
provided by Section 6.6;



59



 

(f) Investments of cash and Cash Equivalents in a Restricted Foreign Subsidiary
in  amounts necessary to fund the current operating expenses of such Restricted
Foreign Subsidiary, including amounts necessary to fund clinical trial programs
being run through such Restricted Foreign Subsidiary, for the six (6) month
period following the date on which such Investment is made (taking into account
their revenue from other sources);  provided that aggregate amount of all such
Investments made with respect to all Restricted Foreign Subsidiaries does not
exceed Ten Million Dollars ($10,000,000) in any fiscal year;

(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors in the
Ordinary Course of Business and in an aggregate amount not to exceed Five
Hundred Thousand Dollars ($500,000)  in any fiscal year;  

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(i) Investments consisting of accounts receivable created, acquired or made and
trade credit extended to customers and suppliers who are not Affiliates of a
Credit Party in the Ordinary Course of Business and payable in accordance with
customary trade terms;

(j) Permitted Acquisitions;

(k) the granting of Permitted Licenses;

(l) so long as no Event of Default exists at the time of such Investment or
after giving effect to such Investment, Investments of cash and Cash
Equivalents in joint venture or strategic alliances; provided that the aggregate
amount of such Investments do not exceed Two Million Dollars ($2,000,000) per
fiscal year; and 

(m) so long as no Event of Default exists at the time of such Investment or
after giving effect to such Investment, other Investments of cash and Cash
Equivalents in an amount not exceeding One Million Dollars ($1,000,000) in the
aggregate per fiscal year. 

“Permitted License” means: 

(a) any non-exclusive license of Intellectual Property rights of Borrower or its
Subsidiaries so long as all such Permitted Licenses (i) are granted to third
parties in the Ordinary Course of Business, (ii) do not result in a legal
transfer of title to the licensed property, and (iii) have been granted in
exchange for fair consideration and on commercially reasonable arms’ length
terms; 

(a) any exclusive or co-exclusive license of Intellectual Property rights of
Borrower or its Subsidiaries so long as such Permitted License (i) has been
granted to third parties in the Ordinary Course of Business, (ii) does not
result in a legal transfer of title to the licensed property, (iii) has been
granted in exchange for fair consideration and on commercially reasonable arms’
length terms, (iv) is exclusive or co-exclusive (as applicable) solely as to
discrete geographical areas outside of North America (and not exclusive or
co-exclusive in any other respect), and (v) no Event of Default is existing at
the time such license is granted or would result from the granting thereof; and

(a) licenses of Intellectual Property rights of Borrower granted by Borrower
pursuant to the Janssen License.

“Permitted Liens” means:

(a) Liens existing on the Closing Date and shown on the Disclosure Schedule or
arising under this Agreement and the other Financing Documents;



60



 

(b) purchase money Liens or capital leases securing no more than One Million
Dollars ($1,000,000) in the aggregate amount outstanding at any time (i) on
Equipment acquired or held by a Credit Party incurred for financing the
acquisition of the Equipment, or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment; 

(c) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which adequate
reserves are maintained on the Books of the Credit Party against whose asset
such Lien exists;

(d) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties,  which are not due, or which are being contested in good faith;  

(e) leases or subleases of real property granted in the Ordinary Course of
Business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting Agent a security interest;

(f) banker’s liens, rights of set-off and Liens in favor of financial
institutions incurred made in the Ordinary Course of Business arising in
connection with a Credit Party’s Collateral Accounts provided that such
Collateral Accounts are subject to a Control Agreement to the extent required
hereunder;

(g) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
Ordinary Course of Business (other than Liens imposed by ERISA);

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;

(i) easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a Material Adverse Change; and

(j) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignments of personal
property entered into the Ordinary Course of Business;

(k) Liens that are rights of set-off, bankers’ liens or similar non-consensual
Liens relating to deposit or securities accounts in favor of banks, other
depositary institutions and securities intermediaries arising in the Ordinary
Course of Business;

(l) Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods
in the Ordinary Course of Business;

(m) to the extent constituting a Lien and so long as no Event of Default has
occurred and is continuing, the granting of a Permitted License;

(n) Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted in clause (k) of the definition of Permitted
Indebtedness;

(o) customary indemnification obligations relating to any disposition expressly
permitted pursuant to the terms of this Agreement

(p) good faith deposits of cash required to be made in connection with any
Permitted Acquisition so long as no Event of Default has occurred and is
continuing at the time such deposit is made;  



61



 

(q) deposits of cash as security for taxes subject to a Permitted Contest or
import or customs duties being contested in good faith; and

(r) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (b) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, executed by Borrower in favor of Agent, for the benefit of Lenders,
covering all the equity interests respectively owned by the Credit Parties, as
amended, restated, or otherwise modified from time to time.

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on the Products Schedule (as updated from time to time in
accordance with Section 6.16); provided that, for the avoidance of doubt, any
new Product not disclosed on the Products Schedule shall still constitute a
“Product” as herein defined.

“Protagonist Therapeutics” has the meaning set forth in the preamble to this
Agreement.

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and the Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents (including, without limitation, those incurred in connection
with appeals or Insolvency Proceedings) or otherwise incurred by Agent or the
Lenders in connection with the Financing Documents.

“Recipient” means Agent and any Lender, as applicable.

“Register” has the meaning given it in Section 13.1(c).

“Registered Intellectual Property” means any registered patent, registered
trademark or servicemark, registered copyright, registered mask work, or any
pending application for any of the foregoing.

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

“Regulatory Reporting Event” has the meaning given it in Section 6.16(a).

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510, registrations
issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and
those issued by State governments for the conduct of Borrower’s or any
Subsidiary’s business.



62



 

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than sixty percent (60%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than sixty percent (60%) of the aggregate outstanding
principal amount of the Credit Extensions; provided, however, that so long as
Silicon Valley Bank and MidCap Financial Trust do not assign any portion of
their Applicable Commitment or all or any part of their Credit Extensions (other
than, in each case, an assignment to any Affiliate or Approved Fund of such
Lender), the “Required Lenders” shall include such Lender (or such Affiliate or
Approved Fund of such Lender).

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries.  Without limiting the
generality of the foregoing, “Required Permits” includes any Regulatory Required
Permit.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.

“Restricted Foreign Subsidiary” means (a) Protagonist Pty Limited, an Australian
limited company and (b) each other direct and indirect Subsidiary of Borrower
not organized under the laws of the United States or any state thereof that
Agent and Required Lenders may agree (in their sole discretion) in writing from
time to time after the Closing Date to designate as a “Restricted Foreign
Subsidiary” for purposes of this Agreement; unless and until such Subsidiary has
been made a Credit Party hereunder in accordance with the provisions set forth
in Section 6.12. 

“Secretary’s Certificate”  means, with respect to any Person, a certificate, in
form and substance satisfactory to Agent, executed by such Person’s secretary
(or other appropriate officer acceptable to Agent in its sole but reasonable
discretion) on behalf of such Person certifying (a) that such Person has the
authority to execute, deliver, and perform its obligations under each of the
Financing Documents to which it is a party, (b) that attached to such
certificate is a true, correct, and complete copy of the Borrowing Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (c) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), (d) that attached to such certificate are true,
correct, and complete copies of the Operating Documents of Borrower and good
standing certificates of Borrower certified by the Secretary of State of the
state(s) of organization of Borrower as of a date no earlier than thirty (30)
days prior to the Closing Date and  (e) that a true, correct, and complete copy
of each of the Borrower’s Registration Rights Agreement/Investors’ Rights
Agreement, voting agreements or other agreements among shareholders and any
amendments to the foregoing has been delivered to Agent.

“Secured Promissory Note” has the meaning given it in Section 2.7.

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

“Security Documents” means, collectively, the Pledge Agreement, each Control
Agreement, and each other agreement, document or instrument executed
concurrently herewith or at any time hereafter pursuant to which one (1) or more
Credit Parties or any other Person provides, as security for all or any portion
of the Obligations, a Lien on any of its assets in favor of Agent for its own
benefit and the benefit of the Lenders, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time.



63



 

“Specified Event of Default” means an Event of Default described in Section
10.1(a), 10.1(c) solely with respect to a default under Article 9, 10.1(f) or
10.1(n). 

“Stated Rate” has the meaning given it in Section 2.6(g).

“Subordinated Debt”  means indebtedness incurred by Borrower which shall be (a)
in an amount satisfactory to Agent and the Required Lenders, (b) made pursuant
to documents in form and substance satisfactory to Agent and the Required
Lenders (the “Subordinated Debt Documents”), and (c) subordinated to all of
Borrower’s now or hereafter indebtedness to Agent and the Lenders pursuant to a
Subordination Agreement.

“Subordination Agreement”  means a subordination, intercreditor, or other
similar agreement in form and substance, and on terms, approved by Agent and the
Required Lenders in writing.

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.    Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transfer” has the meaning given it in Section 7.1.

 “U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.

“Withholding Agent” means Borrower and Agent.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 



64



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

BORROWER:

Protagonist therapeutics, inc.

By:/s/Don Kalkofen
Name:Don Kalkofen
Title: Chief Executive Officer





CREDIT AGREEMENT

SIGNATURE PAGE

 



 

AGENT:

MIDCAP FINANCIAL TRUST

By: Apollo Capital Management, L.P.,

its investment manager

By:Apollo Capital Management GP, LLC,

its general partner

By:/s/Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory





CREDIT AGREEMENT

SIGNATURE PAGE

 



 

LENDERS:

MIDCAP FINANCIAL TRUST

By: Apollo Capital Management, L.P.,

its investment manager

By:Apollo Capital Management GP, LLC,

its general partner

By:/s/Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory








CREDIT AGREEMENT

SIGNATURE PAGE

 



 

LENDERS:

SILICON VALLEY BANK

By:/s/Peter Sletteland
Name: Peter Sletteland
Title: Vice President

 




 



CREDIT AGREEMENT

SIGNATURE PAGE

 



 

EXHIBITS AND SCHEDULES

EXHIBITS

Exhibit ACollateral

Exhibit BForm of Compliance Certificate

Exhibit CCredit Extension Form

SCHEDULES

Credit Facility Schedule

Amortization Schedule (for each Credit Facility)

Post-Closing Obligations Schedule

Closing Deliveries Schedule

Disclosure Schedule

Intangible Assets Schedule

Products Schedule

Required Permits Schedule

 



 



 

EXHIBIT A

COLLATERAL

The Collateral consists of all assets of the Credit Parties (other than Excluded
Property), including, without limitation, all of each Credit Party’s right,
title and interest in and to the following, whether now owned or hereafter
created, acquired or arising:

(a)all Goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, Contracts together with all Contract Rights or rights to payment of
money, leases, license agreements, franchise agreements, General Intangibles, IP
Proceeds, Commercial Tort Claims (including each such claim listed on the
Disclosure Schedule),  Documents, Instruments (including any promissory notes),
Chattel Paper (whether tangible or electronic), Vehicles and title documents
with respect to Vehicles, cash, Deposit Accounts, Securities Accounts, Commodity
Accounts and other Collateral Accounts, all certificates of deposit, Fixtures,
Letters of Credit Rights (whether or not the letter of credit is evidenced by a
writing), Securities, equity interests, and all other Investment Property,
Supporting Obligations, and Financial Assets, whether now owned or hereafter
acquired, wherever located;  

(b)all of each Credit Party’s Books relating to the foregoing and all rights of
access to such Credit Party’s Books;  and

(c)any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

Pursuant to the terms of a certain negative pledge arrangement with Agent and
the Lenders, Borrower has agreed not to encumber any of its Intellectual
Property without Agent’s and the Lenders’ prior written consent.

 

 



 



 

EXHIBIT B

COMPLIANCE CERTIFICATE

TO:MidCap Financial Trust, as Agent

FROM:  __________________________________

DATE:  ________________, 20__

The undersigned authorized officer of Protagonist Therapeutics, Inc., a Delaware
corporation (“Borrower”) certifies that under the terms and conditions of the
Credit and Security Agreement between Borrower, Agent and the Lenders (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Agreement”):

(1) Borrower is in complete compliance with all required covenants for the month
ending _______________, 201__, except as noted below;

(2) there are no Events of Default; except as set forth in Schedule 1 hereto,
which includes a description of the nature and period of existence of such Event
of Default and what action Borrowers have taken, are undertaking and propose to
take with respect thereto;

(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further, that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

(4) Each of Borrower and the other Credit Parties has timely filed all required
tax returns and reports, and has timely paid all foreign, federal, state and
local taxes, assessments, deposits and contributions owed except as otherwise
permitted pursuant to the terms of the Agreement;

(5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent; and

(6)[attached hereto is an updated [Disclosure Schedule][Required Permits
Schedule][Products Schedule][Intangible Assets Schedule][INSERT AS APPROPRIATE]
as required to be updated pursuant to the terms of the Credit and Security
Agreement.]

(7)[attached hereto are copies of each new Material Agreement and/or any new
material amendment, consent, waiver or other modification to any Material
Agreement not previously disclosed to Agent.]

(8)the aggregate amount of Borrower Unrestricted Cash as of the date hereof is
$__________.

(9)the aggregate amount of cash and Cash Equivalents held by the Credit Parties
as of the date hereof is $__________.

(10)the aggregate amount of cash and Cash Equivalents held by the Restricted
Foreign Subsidiaries as of the date hereof is $__________ (or the equivalent
thereof in foreign currency).

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate.  [The undersigned certifies, in his/her capacity as
an officer of Borrower, that these financial statements are prepared

 



 

in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes and subject to normal
year-end audit adjustments and the absence of footnotes with respect to
unaudited financials.]  The undersigned acknowledges, in his/her capacity as an
officer of Borrower, that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

Complies

Quarterly Financial Statements


Quarterly within 45 days after the last day of each quarter

Yes          No

Audited Financial Statements

Annually within 90 days after FYE

Yes          No

 

Board Approved Projections

Annually within 45 days after FYE

Yes          No

 

Compliance Certificate

Monthly within 45 days

Yes          No

 

Minimum Cash

 

Monthly within 45 days

Yes          No

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

protagonist therapeutics, Inc.

 

 

By:

Name:

Title:

 

AGENT USE ONLY

 

Received by: _____________________

authorized signer

Date: _________________________

 

Verified: ________________________

authorized signer

Date: _________________________

 

Compliance Status:Yes        No

 

 

 



 



 

EXHIBIT C

CREDIT EXTENSION Form

Deadline is Noon New York Time

Date: __________________, 201__

Loan Advance:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #________________________________To Account
#_________________________________

(Loan Account #)(Deposit Account #)

 

Amount of Advance $___________________________

 

Requested Date of Advance (subject to requirements of Credit and Security
Agreement): ______________

 

All of Borrower’s representations and warranties in the Credit and Security
Agreement are true, correct and complete in all material respects on the date of
the request for an advance; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further,
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:Phone Number: _______

Print Name/Title:

 

 

Outgoing Wire Request:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Beneficiary Name: _____________________________Amount of Wire: $

Beneficiary Lender: ____________________________Account Number:

City and State:

 

Beneficiary Lender Transit (ABA) #: Beneficiary Lender Code (Swift, Sort, Chip,
etc.):

(For International Wire Only)

Intermediary Lender: Transit (ABA) #:

 

For Further Credit to:

Special Instruction:

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me.

 

Authorized Signature: ___________________________2nd Signature (if required):
________________________

Print Name/Title: ______________________________Print Name/Title:
_______________________________

Telephone #:              Telephone #:





 



 

CREDIT FACILITY SCHEDULE

The following Credit Facilities are specified on this Credit Facility Schedule:

Credit Facility #1:

Credit Facility and Type:Term, Tranche 1

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Financial Trust

Five Million Dollars ($5,000,000)

Silicon Valley Bank

Five Million Dollars ($5,000,000)

Total:

Ten Million Dollars ($10,000,000)

 

The following defined terms apply to this Credit Facility:

Applicable Floor:  means four and ninety-four one hundredths percent (4.94%) per
annum. 

Applicable Margin:  a rate of interest equal to two and ninety-one one
hundredths percent (2.91%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three percent (3.0%) multiplied by the amount of the outstanding
principal of the Credit Extension prepaid or required to be prepaid (whichever
is greater); (b) for an Accrual Date on or after the date which is twelve (12)
months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, two percent (2.0%) multiplied by
the amount of the outstanding principal of the Credit Extension prepaid or
required to be prepaid (whichever is greater); and (c) for an Accrual Date on or
after the date which is twenty-four (24) months after the Closing Date through
and including the date immediately preceding the Maturity Date, one percent
(1.0%) multiplied by the amount of the outstanding principal of the Credit
Extension prepaid or required to be prepaid (whichever is greater).

Commitment Commencement Date:  Closing Date.

Commitment Termination Date:the close of the Business Day following the Closing
Date.

Minimum Credit Extension Amount: $10,000,000.

 





 



 

Credit Facility #2:

Credit Facility and Type:Term, Tranche 2

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Financial Trust

Ten Million Dollars ($10,000,000)

Silicon Valley Bank

Ten Million Dollars ($10,000,000)

Total:

Twenty Million Dollars ($20,000,000)

 

The following defined terms apply to this Credit Facility:

Applicable Funding Conditions:means the following:

(a) Agent and each Lender has received evidence satisfactory to it that Borrower
has dosed the first patient with respect to a Phase 2 clinical trial for PN-943
in Ulcerative Colitis (the “PN-943 Phase 2 Trial Date”);

(b) Agent and each Lender has received evidence reasonably satisfactory to it
that, immediately after giving effect to the funding of the Credit Extension
under this Credit Facility #2, Borrower Unrestricted Cash will be greater than
the an amount equal to the product of (x) the aggregate amount of the Credit
Extensions funded under this Agreement, including, for the avoidance of doubt,
the Credit Extensions made under this Credit Facility #2, multiplied by (y) two
(2).

Applicable Floor:  means four and ninety-four one hundredths percent (4.94%) per
annum. 

Applicable Margin:  a rate of interest equal to two and ninety-one one
hundredths percent (2.91%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three percent (3.0%) multiplied by the amount of the outstanding
principal of the Credit Extension prepaid or required to be prepaid (whichever
is greater); (b) for an Accrual Date on or after the date which is twelve (12)
months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, two percent (2.0%) multiplied by
the amount of the outstanding principal of the Credit Extension prepaid or
required to be prepaid (whichever is greater); and (c) for an Accrual Date on or
after the date which is twenty-four (24) months after the Closing Date through
and including the date immediately preceding the Maturity Date, one percent
(1.0%) multiplied by the amount of the outstanding principal of the Credit
Extension prepaid or required to be prepaid (whichever is greater).    

 

Commitment Commencement Date:    The date on which the Applicable Funding
Conditions for this Credit Facility are satisfied. 

Commitment Termination Date:    The earliest to occur of (a) the date that is 90
days after the PN-943 Phase 2 Trial Date, (b) the date on which Agent delivers
to Borrower a written notice terminating the Applicable Commitments following an
Event of Default that has not been waived or cured at the time such notice is
delivered, and (c) December 31, 2020.

Minimum Credit Extension Amount:  $20,000,000 





 



 

Credit Facility #3:

Credit Facility and Type:Term, Tranche 3

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Financial Trust

Ten Million Dollars ($10,000,000)

Silicon Valley Bank

Ten Million Dollars ($10,000,000)

Total:

Twenty Million Dollars ($20,000,000)

 

The following defined terms apply to this Credit Facility:

Applicable Funding Conditions:means the following:

(a) Agent and each Lender has received evidence satisfactory to it that Borrower
has dosed the first patient with respect to a pivotal/registrational study for
PTG-300 in Beta Thalassemia, Polycythemia Vera or Hereditary Hemochromatosis
(the “PTG-300 Study Commencement Date”);  

(b) Agent and each Lender has received evidence reasonably satisfactory to it
that, immediately after giving effect to the funding of the Credit Extension
under this Credit Facility #3, Borrower Unrestricted Cash will be greater than
the an amount equal to the product of (x) the aggregate amount of the Credit
Extensions funded under this Agreement, including, for the avoidance of doubt,
the Credit Extensions made under this Credit Facility #3, multiplied by (y) two
(2). 

Applicable Floor:  means four and ninety-four one hundredths percent (4.94%) per
annum. 

Applicable Margin:  a rate of interest equal to two and ninety-one one
hundredths percent (2.91%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three percent (3.0%) multiplied by the amount of the outstanding
principal of the Credit Extension prepaid or required to be prepaid (whichever
is greater); (b) for an Accrual Date on or after the date which is twelve (12)
months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, two percent (2.0%) multiplied by
the amount of the outstanding principal of the Credit Extension prepaid or
required to be prepaid (whichever is greater); and (c) for an Accrual Date on or
after the date which is twenty-four (24) months after the Closing Date through
and including the date immediately preceding the Maturity Date, one percent
(1.0%) multiplied by the amount of the outstanding principal of the Credit
Extension prepaid or required to be prepaid (whichever is greater).    

 

Commitment Commencement Date:    The date on which the Applicable Funding
Conditions for this Credit Facility are satisfied. 

Commitment Termination Date:    The earliest to occur of (a) the date that is 90
days after PTG-300 Study Commencement Date,  (b) the date on which Agent
delivers a written notice to Borrower terminating the Applicable Commitments
following an Event of Default that has not been waived or cured at the time such
notice is delivered, and (c) September 30, 2021. 

Minimum Credit Extension Amount:  $20,000,000 





 



 

 

AMORTIZATION SCHEDULE (FOR EACH CREDIT FACILITY)

Credit Facility #1

Commencing on November 1, 2021 and continuing on the first day of each calendar
month thereafter, an amount equal to the aggregate principal amount advanced
under Credit Facility #1 divided by twenty-four (24).

Credit Facility #2: 

Commencing November 1, 2021 and continuing on the first day of each calendar
month thereafter, an amount equal to the aggregate principal amount advanced
under Credit Facility #2 divided by twenty-four (24).

Credit Facility #3: 

Commencing November 1, 2021 and continuing on the first day of each calendar
month thereafter, an amount equal to the aggregate principal amount advanced
under Credit Facility #2 divided by twenty-four (24).

 

Notwithstanding anything to the contrary contained in the foregoing, the entire
remaining outstanding principal balance under all Credit Extensions shall mature
and be due and payable upon the Maturity Date.

 

 





 



 

POST-CLOSING OBLIGATIONS SCHEDULE

Borrower shall satisfy and complete each of the following obligations, or
provide Agent with each of the items listed below, as applicable, on or before
the date indicated below, all to the satisfaction of Agent in its sole and
absolute discretion:

1.



Borrower shall, within thirty (30) days after the Closing Date (or such later
date as Agent may agree in writing), provide Agent with endorsements to
Borrowers’ property insurance policies naming Agent as lender loss payee and
endorsements to Borrowers’ liability insurance policies naming Agent as
additional insured in accordance Section 6.5.

2.



Borrower shall, within sixty (60) days after the Closing Date (or such later
date as Agent may agree in writing), deliver to Agent all Pledged Collateral (as
defined in the Pledge Agreement, dated as of the Closing Date, among the
Protagonist Therapeutics and Agent in connection with this Agreement) consisting
of certificated stock, debt instruments and investment property in each case
properly endorsed for transfer to Agent.

3.



Borrower shall, within thirty (30) days after the Closing Date (or such later
date as Agent may agree in writing), deliver to Agent a landlord Access
Agreement, in form and substance reasonably satisfactory to Agent, executed in
favor of Agent in respect of Borrower’s facilities located at 7707 Gateway
Boulevard, Suite 140, Newark, CA 94560.

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate and automatic Event of Default.

 





 



 

CLOSING DELIVERIES SCHEDULE

1.



duly executed signatures to the Financing Documents to which Borrower is a
party;

2.



duly executed signatures to the Control Agreements with Silicon Valley Bank and
Morgan Stanley;

3.



the Operating Documents of Borrower and good standing certificates of Borrower
certified by the Secretary of State of the state(s) of organization of Borrower
as of a date no earlier than thirty (30) days prior to the Closing Date;

4.



good standing certificates dated as of a date no earlier than thirty (30) days
prior to the Closing Date to the effect that Borrower is qualified to transact
business in all states in which the nature of Borrower’s business so requires;

5.



duly executed Borrowing Resolutions for Borrower;

6.



certified copies, dated as of a recent date, of financing statement searches, as
Agent shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

7.



the Perfection Certificate executed by Borrower;

8.



a duly executed legal opinion of Borrower’s counsel dated as of the Closing Date
together with the duly executed signatures thereto;

9.



evidence satisfactory to Agent that the insurance policies required by Article 6
are in full force and effect, together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements in favor of Agent, for
the ratable benefit of the Lenders;

10.



payment of the fees and expenses of Agent and the Lenders then accrued,
including pursuant to the Fee Letters;

11.



a duly executed original Secretary’s Certificate dated as of the Closing Date
which includes copies of the completed Borrowing Resolutions for Borrower;

12.



timely receipt by Agent of an executed disbursement letter;

13.



a certificate executed by a Responsible Officer of Borrower, in form and
substance satisfactory to Agent, which shall certify as to certain conditions to
the funding of the Credit Extensions on the Closing Date;

14.



all possessory collateral required to be delivered to Agent with corresponding
endorsements pursuant to Section 4.2(b)

 



 



 

DISCLOSURE SCHEDULE

[To be completed by Borrower]

Scheduled Collateral Accounts

Bank Name

 

 

Account Type

Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheduled Permitted Liens

Debtor

Secured Party

Collateral

State and Jurisdiction

Filing Date and Number (include original file date and continuations,
amendments, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheduled Permitted Indebtedness

Debtor

Creditor

Amount of Indebtedness outstanding as of _____ __, ____

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule Permitted Investments

Debtor

Type of Investment

Date

Amount Outstanding as of _______

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 



 

Scheduled Material Agreements

1.

2.

3.

Scheduled Litigation

1.

2.

3.

Scheduled ownership interest in any Chattel Paper, letter of credit rights,
commercial tort claims, Instruments, documents or investment property

1.

2.

3

 

 



 



 

INTANGIBLE ASSETS SCHEDULE

 

Intellectual Property (registrations and applications)

 

 

Borrower that is Owner of IP

Name / Identifier of IP

Type of IP (e.g., patent, TM, ©, mask work)

Registration/Publication or Application Number

 

Filing Date/Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTANGIBLE ASSETS SCHEDULE (CONTINUED)

LICENSE AND SIMILAR AGREEMENTS

INBOUND LICENSE # 1 [COMPLETE FOR EACH AGREEMENT]

Name and Date of License Agreement:

 

Borrower that is Licensee:

 

Name and address of Licensor:

 

Expiration Date of License

 

Exclusive License [Y/N]?

 

Restrictions on:

 

Right to Grant a Lien [Y/N]?

 

Right to Assign [Y/N]?

 

Right to Sublicense [Y/N]?

 

 



 

Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

 

Describe Licensed Intellectual Property For This License

Name / Identifier of IP

Type of IP (e.g., patent, TM, ©, mask work)

Registration/

Publication or Application Number

Filing Date/Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INBOUND LICENSE # 2 [COMPLETE FOR EACH AGREEMENT]

Name and Date of License Agreement:

 

Borrower that is Licensee:

 

Name and address of Licensor:

 

Expiration Date of License

 

Exclusive License [Y/N]?

 

Restrictions on:

 

Right to Grant a Lien [Y/N]?

 

Right to Assign [Y/N]?

 

Right to Sublicense [Y/N]?

 

Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

 

Describe Licensed Intellectual Property For This License

Name / Identifier of IP

Type of IP (e.g., patent, TM, ©, mask work)

Registration/

Publication or Application Number

Filing Date/Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[REPEAT ABOVE FOR EACH INBOUND LICENSE AGREEMENT]



 



 

 

OUTBOUND LICENSE # 1 [COMPLETE FOR EACH AGREEMENT]

Name and Date of License Agreement:

 

Borrower that is Licensor:

 

Name and address of Licensee:

 

Expiration Date of License

 

Exclusive License [Y/N]?

 

Restrictions on:

 

Right to Grant a Lien [Y/N]?

 

Right to Assign [Y/N]?

 

Right to Sublicense [Y/N]?

 

Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

 

Describe Licensed Intellectual Property For This License

Name / Identifier of IP

Type of IP (e.g., patent, TM, ©, mask work)

Registration/

Publication or Application Number

Filing Date/Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[REPEAT ABOVE FOR EACH OUTBOUND LICENSE AGREEMENT]

 

 



 



 

PRODUCTS SCHEDULE

 

 



 



 

REQUIRED PERMITS SCHEDULE



 



 

 

 

